Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 1 of 139 - Page ID#: 301



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

   NICHOLAS SANDMANN, by and                :   CASE NO. 2:19-cv-00056-WOB-CJS
   through his parents and natural          :
   guardians, TED SANDMANN and              :   JUDGE
   JULIE SANDMANN,                          :
                                            :   PLAINTIFF’S FIRST AMENDED
                Plaintiffs,                 :   COMPLAINT WITH JURY
                                            :   DEMAND
   v.                                       :
                                            :
   NBCUNIVERSAL MEDIA, LLC,                 :
                                            :
                Defendant.                  :
                                            :
                                            :


        NOW COMES Nicholas Sandmann, by and through his parents and natural

  guardians, Ted Sandmann and Julie Sandmann, and by and through counsel, and states

  his First Amended Complaint for Defamation against NBCUniversal Media, LLC as

  follows:

                                    INTRODUCTION

        1.     This action for defamation arises out of television and online reporting by

  NBCUniversal Media, LLC, which published false and defamatory accusations against

  Plaintiff Nicholas Sandmann (“Nicholas”), a minor, the 16-year old student who stood

  quietly for several minutes after being unexpectedly confronted without explanation by

  Nathan Phillips (“Phillips”), a Native American activist, who beat a drum and sang loudly

  within inches of Nicholas’ face on January 18, 2019, at the Lincoln Memorial (the

  “January 18 incident”).




                                            -1-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 2 of 139 - Page ID#: 302



        2.     National Broadcasting Company (“NBC”) is the oldest major broadcast

  network in the United States.

        3.     NBC was founded in 1926 by Radio Corporation of America (“RCA”), which

  was owned at the time by General Electric.

        4.     In 2003, General Electric’s wholly-owned subsidiary, NBC, became NBC

  Universal as the result of a merger with French company Vivendi Universal.

        5.     In 2011, as part of a deal through which Comcast Corporation acquired NBC

  Universal from General Electric and Vivendi, NBC Universal became NBCUniversal

  Media, LLC, Defendant in this action (“NBCUniversal”).

        6.     NBCUniversal is wholly owned by Comcast Corporation, a global media and

  technology conglomerate which is the second-largest broadcasting and cable television

  company in the world – its businesses include cable communications, cable networks,

  broadcast television, filmed entertainment, theme parks, and wireless phone service.

        7.     MSNBC is a cable news network that was started by NBC in 1996, which is

  wholly-owned by NBCUniversal (and therefore ultimately, Comcast Corporation) as part

  of its NBCUniversal News Group division.

        8.     MSNBC has its own website and social media accounts.

        9.     NBC News is also wholly-owned by NBCUniversal as part of its

  NBCUniversal News Group division, and NBC News also has its own website and social

  media accounts.

        10.    On its Twitter page, NBC News proclaims itself “[t]he leading source of

  global news and info for more than 75 years.”




                                             -2-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 3 of 139 - Page ID#: 303



            11.    NBCUniversal, through its NBC Owned Television Stations division, owns

  at least eleven (11) wholly owned and operated television stations in the United States,

  each of which maintains its own distinct websites and social media accounts.

            12.    NBCUniversal’s wholly owned and operated television stations, which are

  in 8 of the top 10 U.S. markets, include NBC Chicago, NBC New York, NBC Los Angeles,

  NBC Philadelphia, NBC Bay Area, NBC Washington, NBC Miami, NBC San Diego, NBC

  Boston, NBC Connecticut, and NBC Dallas Fort-Worth (collectively, the “NBC Owned and

  Operated Stations”).

            13.    In addition to the NBC Owned and Operated Stations, NBCUniversal has

  over 200 affiliate stations that broadcast NBC programming throughout the United

  States.

            14.    NBCUniversal has four (4) NBC affiliate stations in Kentucky and one (1)

  NBC             affiliate     station        in       Cincinnati,        Ohio.1       See

  https://www.nbc.com/general/pages/local-stations (last visited Apr. 30, 2019).

            15.    NBCUniversal’s cable network, MSNBC, advertises itself as a provider of

  news coverage and political commentary on current events.

            16.    MSNBC has cycled through a multitude of slogans highlighting its focus on

  news, including “The Best News on Cable,” “MSNBC: The Whole Picture,” “America’s

  NewsChannel,” and “NBC News on Cable, 24/7.”




  1Greater Cincinnati/Northern Kentucky forms one economic and social region, and the
  “Greater Cincinnati” metropolitan statistical area as defined by the United States Census
  Bureau includes parts of Ohio, Kentucky, and Indiana, including the county where this
  Court is located. See https://www.bls.gov/oes/current/msa_def.htm#O (last visited
  Apr. 30, 2019).
                                              -3-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 4 of 139 - Page ID#: 304



            17.   MSNBC promotes itself as being “the premier destination for in-depth

  analysis of daily headlines through commentary and informed perspectives.” See

  http://www.nbcuniversal.com/business/msnbc (last viewed Mar. 23, 2019).

            18.   MSNBC has a well-known bias in favor of liberal political views and against

  conservative political views, publicly positioning itself as a liberal alternative to Fox News

  in October 2010, when it adopted the tagline “Lean Forward” to embrace its self-styled

  “politically progressive identity.”

            19.   NBC News division and MSNBC have a well-known bias against

  conservatives in general and President Donald J. Trump in particular.

            20.   On January 9, 2019, President Trump publicly asserted that “NBC and

  MSNBC are going Crazy” and described those two networks as “the Opposition Party

  working with the Dems.”

            21.   According to its 2018 Form 10-K filing and Annual Report, Comcast’s 2018

  revenue was $94.507 Billion, and its net income was $11.731 Billion.

            22.   According to Comcast’s 2018 10-K filing, NBCUniversal reaches viewers in

  virtually all U.S. television households through more than 200 affiliated stations across

  the United States, including the 11 NBC Owned and Operated Stations.

            23.   NBC’s Owned and Operated Stations collectively reached approximately 32

  million U.S. television households as of December 31, 2018, and they represent

  approximately 29% of U.S. television households, according to Comcast’s 2018 10-K

  filing.

            24.   Also according to Comcast’s 2018 10-K filing, MSNBC reached

  approximately 86 million domestic households as of December 31, 2018.



                                              -4-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 5 of 139 - Page ID#: 305



         25.     Between January 19 and January 27, 2019, NBCUniversal unleashed its vast

  corporate wealth, influence, and power against Nicholas to falsely attack him despite the

  fact that at the time, he was a 16-year-old high school student.

         26.     NBCUniversal attacked Nicholas by relying heavily on biased and unreliable

  sources without conducting any reasonable investigation of the circumstances

  surrounding the January 18 incident.

         27.     NBCUniversal knew, or should have known by exercising the slightest

  diligence, that Phillips was not a trustworthy witness and that it would be negligent to

  republish Phillips’ narrative of the January 18 incident without a proper investigation.

         28.     NBCUniversal’s attacks on Nicholas included at least fifteen (15)

  defamatory television broadcasts, six (6) defamatory online articles, and many tweets

  falsely accusing Nicholas and his Covington Catholic High School (“CovCath”) classmates

  of racists acts, including among other things, engaging in racist conduct by instigating a

  threatening confrontation with several African American men (“the Black Hebrew

  Israelites”) and subsequently instigating a threatening confrontation with Native

  Americans who were allegedly in the midst of prayer during the Indigenous Peoples

  March at the National Mall when Nicholas confronted them, during which NBCUniversal

  asserted Nicholas assaulted both the Black Hebrew Israelites and Native American

  political activist Phillips.

         29.     NBCUniversal created a false narrative by portraying the “confrontation” as

  a “hate crime” committed by Nicholas.

         30.     Over the course of its coverage, NBCUniversal failed and refused to

  acknowledge that Nicholas did nothing wrong and continued to perpetuate its false

  narrative for over one week following the January 18 incident.

                                             -5-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 6 of 139 - Page ID#: 306



         31.    Indeed, NBCUniversal continued to imply – and even outright state – that

  Nicholas was culpable for racist behavior for which he should, at the very least, apologize.

         32.    NBCUniversal continued to promote its false narrative that Nicholas had

  instigated a racist confrontation with Phillips long after Phillips was exposed as a fraud

  whose version of events was not entitled to any credibility by responsible members of the

  media.

         33.    Instead of accurately reporting on the event, NBCUniversal published and

  broadcast a false storyline – portraying the January 18 incident as a hate crime even after

  the truth surfaced.

         34.    NBCUniversal continued to cling to its description of the January 18

  incident as a hate crime in an effort to cover up its journalistic failures and its inaccurate

  reporting.

         35.    NBCUniversal created panels on its talk shows to frame the January 18

  incident as one involving a “hate crime” and demonstrating “white supremacy” as a result

  of “whites” being “emboldened” by President Trump’s presence in the White House and

  repeated these premises over and over, while continuously showing a carefully selected

  few seconds from the heavily edited videos that omitted the entire context of the incident.

         36.    NBCUniversal for many days falsely described the incident as having

  occurred during the Indigenous Peoples March – despite the undisputed evidence that

  the incident occurred after and apart from the location of the Indigenous Peoples March

  – thus shoring up its false narrative that Nicholas had perpetrated some type of “hate

  crime” by aggressively interrupting prayer and song at the Indigenous Peoples March.

         37.    NBCUniversal published these attacks against Nicholas across its large web

  of media outlets, including broadcasting and advertising them on NBC, MSNBC, and the

                                              -6-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 7 of 139 - Page ID#: 307



  NBC Owned and Operated Stations, and also posting them online on the separate

  websites and/or Twitter accounts for NBC News, MSNBC, the eleven NBC Owned and

  Operated Stations, the TODAY Show, and NBC Nightly News with Lester Holt.

         38.    Throughout its coverage, NBCUniversal refused to admit the truth that

  incontrovertible video evidence established that Nicholas, a minor child, did nothing

  wrong – indeed did nothing at all as he stood silently and motionless – and was instead

  the victim of two separate groups of adult political activists before becoming the victim of

  NBCUniversal and the mainstream media.

         39.    Although NBCUniversal acknowledged on January 19 that there was video

  indicating that it was Phillips who approached Nicholas – not the other way around as

  other members of the mainstream media were reporting – nevertheless, as late as January

  27, MSNBC was still falsely broadcasting that Phillips was not the aggressor and that

  video evidence supported Phillips’ claims.

         40.    Although it was undisputedly clear by the early morning hours of January

  20 (at the very latest) that Nicholas had done nothing more than stand still while Phillips

  approached him and beat a drum in his face, as late as January 23 and 24, NBCUniversal

  was broadcasting and publishing stories indicating that Nicholas had taken actions for

  which he should apologize and for which Phillips had purportedly forgiven him.

         41.    Given the breadth of NBCUniversal’s media reach, its false and defamatory

  accusations against Nicholas were published repeatedly on various outlets, and in the

  process, NBCUniversal’s coverage significantly contributed to a media frenzy that

  subjected Nicholas to public scorn, ridicule, and serious threats of physical harm.

         42.    More specifically, NBCUniversal painted the false picture that Nicholas and

  his CovCath classmates were “a big mob” that had “surrounded these black kids,” the

                                               -7-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 8 of 139 - Page ID#: 308



  Black Hebrew Israelites, with the two groups “throwing back and forth racial taunts,” and

  that “it needed one little spark and that mob would have descended on those 4 guys and

  ripped them apart,” and that Nicholas and his classmates then “targeted” and

  “surrounded” Phillips, causing Phillips to be “scared” when he was “harassed” and

  “taunted” by Nicholas and his classmates, who committed a “hate crime.”

        43.    In making its accusations against Nicholas, NBCUniversal seized the

  opportunity to convey to the public that such hate crimes were on the rise because “white

  people feel emboldened to show their racism because they have a friend in the White

  House.”

        44.    In short, the false and defamatory gist of NBCUniversal’s collective

  reporting conveyed to its viewers and readers that Nicholas was the face of an unruly hate

  mob of hundreds of white racist high school students who physically assaulted, harassed,

  and taunted two different minority groups engaged in peaceful demonstrations,

  preaching, song, and prayer.

        45.    NBCUniversal’s accusations against Nicholas are totally, provably, and

  unequivocally false.

        46.    The truth is that Nicholas and his CovCath classmates were bullied,

  attacked, and confronted with racist and homophobic slurs and threats of violence by the

  Black Hebrew Israelites, a recognized hate group, before being unexpectedly confronted

  without explanation by Phillips, an activist, who proceeded to target Nicholas while

  chanting and beating a drum inches from his face and being flanked by activist

  companions filming the event.




                                            -8-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 9 of 139 - Page ID#: 309



         47.    During the January 18 incident, Phillips, a stranger to Nicholas, approached

  from afar and intentionally confronted the CovCath students before specifically targeting

  Nicholas, placing himself directly in front of Nicholas.

         48.    At the time of the confrontation by Phillips, Nicholas and the CovCath

  students were assembled at the steps of the Lincoln Memorial waiting to meet the buses

  for their return trip home to Northern Kentucky.

         49.    Nicholas never moved when Phillips approached him, standing quietly and

  respectfully for several minutes while Phillips continued to beat his drum and sing in

  Nicholas’ face.

         50.    Nicholas politely acquiesced in Phillips’ chosen course of conduct.

         51.    Following the January 18 incident, Phillips became a “mainstream media

  darling,” engaging in a publicity tour during which he manufactured out of whole cloth

  varying and conflicting descriptions of the events prior to, during, and after the January

  18 incident in a superficial attempt to garner public sympathy and advance his own

  political agenda.

         52.    In certain of his interviews, Phillips had tears in his eyes as he lied and said

  that Nicholas and the CovCath students were shouting, “Build that wall, build that wall.”

         53.    NBCUniversal was one of several media outlets that ignored Phillips’

  obvious bias and lack of credibility and provided Phillips a worldwide platform to spread

  his lies without any effort whatsoever to verify the accuracy of the inflammatory

  accusations Phillips was making against children or to investigate Phillips’ background.

         54.    NBCUniversal took advantage of the social media mob to further its own

  political and financial agenda.



                                              -9-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 10 of 139 - Page ID#:
                                     310


       55.    NBCUniversal elevated false, heinous accusations of racist conduct against

Nicholas from social media to its worldwide “news” platform without adhering to well-

established journalistic standards and ethics, including its failure to take the required

steps to ensure accuracy, fairness, completeness, fact-checking, neutrality, and

heightened sensitivity when dealing with a minor.

       56.    Nicholas was an easy target for NBCUniversal to advance its anti-Trump

agenda because he was a 16-year-old white, Catholic student who had attended the Right

to Life March that day and was wearing a MAGA cap at the time of the incident which he

had purchased earlier in the day as a souvenir.

       57.    In addition to its substantial broadcast television and online audience,

NBCUniversal republished many of its false and defamatory broadcasts and articles to

NBC News’ approximately 6.45 million Twitter followers; to MSNBC’s approximately 2.37

million Twitter followers; to the TODAY Show’s approximately 4.28 million Twitter

followers; to NBC Nightly News’ approximately 971,000 Twitter followers; and to the

over 2.5 million Twitter followers of the 11 NBC Owned and Operated Stations.

       58.    In a practical demonstration that the accusations made against Nicholas in

this case are factual events capable of being proven false, and though NBCUniversal has

thus far stood behind its coverage of Nicholas, remaining silent regarding its false and

defamatory coverage of the January 18 incident, other news outlets have clarified,

corrected, and/or retracted several false factual assertions also made by NBCUniversal

that are central to the false and defamatory gist conveyed by NBCUniversal, and have

admitted mistakes that were made in coverage of the January 18 incident.

       59.    For instance, KTXL Fox40 issued “A Note To Our Viewers About Our

Covington Coverage,” stating, in part, as follows:

                                          - 10 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 11 of 139 - Page ID#:
                                     311


       “Early reports also contained unverified statements about the students’
       conduct, including statements by Phillips that they had chanted ‘Build That
       Wall,’ and made remarks offensive to Native Americans. Though several
       videos have come to light since the incident, none of them contains evidence
       of hostile remarks by the students.”

                                           ***

       “Our reports contained other remarks which, after videos emerged and both
       sides were heard from, proved unsubstantiated or untrue. Sandmann was
       accused of blocking Phillips’ path so he could not climb the steps of the
       Memorial to pray. Students were accused of assembling in the Indigenous
       People’s space, and taunting and mocking the Native Americans. We
       reported the Diocese of Covington’s condemnation of the Covington
       Catholic High School students, a denunciation that was retracted in six days
       when the church admitted it had rushed to judgment … saying they had
       been ‘bullied and pressured into making a statement prematurely.’”

                                           ***

       “The facts now available about this story show no evidence of taunting by
       the students … Phillips was not denied freedom of movement – he
       approached the student gathering and said he wanted to promote peace
       between the students and the other activist group that taunted them with
       profanity. Sandmann, for his part, professed the same motive: keeping
       calm, and preventing the situation from getting out of hand. His behavior,
       and the prompt arrival of the school buses, achieved this goal. Until the
       story went viral the next day.”

                                           ***

       “The lion’s share of the denunciations of this event landed on the students,
       and the focus of attention was on Sandmann, who reportedly had bought
       his red cap that afternoon. Such is the result of cell phone video presented
       as news: it shows a small window of reality for a short burst of time.
       Context, which is essential in any news report, is lacking. Judgments are
       reached without the benefit of all or even most of the facts. It is a
       prescription for error[.]”

                                           ***

       “We should have considered that the targets of this story were high school
       students.”

                                           ***



                                          - 11 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 12 of 139 - Page ID#:
                                     312


       “We owe an apology to the students, their families, and the face of the
       Covington student group, Nick Sandmann. . . . Because of the way this story
       came together – fueled by a viral video with no on-scene reporting by
       independent voices – we lost sight of our standard of fairness, context, and
       accuracy. This is especially serious when the groundswell of misinformed
       anger fell on a group of teenagers who never sought the attention, let alone
       the abusive treatment, they got. They deserved better, and so did our
       viewers.”

A true and correct copy of KTXL Fox40’s statement is attached hereto as Exhibit A.

       60.   After being sued, and while failing to issue an admission of fault, an apology,

an adequate correction, or an unequivocal retraction, The Washington Post published an

online “Editor’s note related to Lincoln Memorial incident” providing, in part, as follows:

       “Subsequent reporting, a student’s statement and additional video allow for
       a more complete assessment of what occurred, either contradicting or
       failing to confirm accounts provided in that story – including that Native
       American activist Nathan Phillips was prevented by one student from
       moving on, that his group had been taunted by the students in the lead-up
       to the encounter, and that the students were trying to instigate a conflict.”

The Washington Post published a similar Editor’s Note in print as follows:

       “A Jan. 20 Metro article provided an account from Native American
       activists about an encounter with a group of high school students from
       Covington, Ky. Subsequent reporting and video evidence contradicted or
       failed to corroborate that one of the activists was accosted and prevented
       from moving on, that the activists had been taunted by the students in the
       lead-up to the encounter, that the students were trying to instigate a
       conflict, or that ‘March for Life’ participants chanted ‘Build that wall.’ A
       Jan. 21 Page One article reported an account by one of the activists that he
       had heard students earlier make disparaging comments about Native
       Americans and had heard students shout ‘Go back to Africa!’ The story
       reported the denial of one student that he had heard any students say
       anything hateful or racist at any time. The story should have noted that
       widely circulated video from that day does not corroborate that such
       statements were made.”

True and correct copies of The Washington Post’s Editor’s Notes are attached hereto as

Exhibit B.




                                          - 12 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 13 of 139 - Page ID#:
                                     313


       61.    In order to fully compensate Nicholas for the perpetual reputational harm,

emotional distress, and mental anguish suffered as a result of NBCUniversal’s false

attacks, this action seeks compensatory damages in excess of Seventy-Five Million Dollars

($75,000,000.00).

       62.    In order to punish NBCUniversal and to deter NBCUniversal from ever

again engaging in false, reckless, malicious, and agenda-driven attacks against children

in violation of well-recognized journalistic standards and ethics, this action seeks punitive

damages in excess of Two Hundred Million Dollars ($200,000,000.00).

       63.    The $275,000,000.00 demand in this Complaint is 2.344% of Comcast’s

2018 net income of $11,731,000,000.00 without any reduction for NBCUniversal’s

insurance coverage for defamation.

                       DETAILED FACTUAL BACKGROUND

                            THE JANUARY 18 INCIDENT

       64.    On January 18, 2019, Nicholas attended the March for Life on a school trip

chaperoned by sixteen (16) adults, nine (9) of whom were faculty members at CovCath.

       65.    Nicholas and his classmates were instructed to meet at the steps of the

Lincoln Memorial at the National Mall by 5:00 p.m. to catch their buses for the return

trip to Kentucky.

       66.    Nicholas was wearing a red Make America Great Again cap (“MAGA cap”)

that he had purchased that day as a souvenir.

       67.    While at the National Mall, a small group of adult men who describe

themselves as Black Hebrew Israelites – a recognized hate group – began verbally

assaulting and taunting Nicholas and his CovCath classmates with threats of physical

violence and vitriolic statements, shouting, among other things, “you only got one n***er

                                           - 13 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 14 of 139 - Page ID#:
                                     314


in the crowd,” “oh, you got two n***ers in the crowd,” “get out, n***er, get out,” “this is a

faggot child molester,” “Christ is coming back to kick yo cracker ass,” “there will be no

peace until there is bloodshed,” “incest babies,” “dirty ass crackers,” and “future school

shooters.”

       68.    One of Nicholas’ classmates requested and received permission from a

school chaperone to engage in CovCath school sports cheers in an effort to ignore and

drown out the hate speech being hurled at them by the Black Hebrew Israelites.

       69.    During a school cheer, Phillips and his activist companions – all of whom

had been participating in the Indigenous Peoples March at the National Mall earlier that

day – instigated a confrontation with Nicholas and his CovCath classmates.

       70.    Phillips began singing the AIM song, which he has used previously in

protests and as a type of rally cry when confronting non-Indigenous Peoples.

       71.    Rather than focusing their attention on the Black Hebrew Israelites, who

had been relentlessly hurling insults at both the teenagers for almost an hour and the

Native Americans attending the Indigenous Peoples March prior to that, Phillips and his

activist companions deliberately targeted the CovCath students from a distance while

beating drums, singing, dancing, and carrying cameras to hopefully capture a viral video

moment of the confrontation.

       72.    When Phillips first approached them, many of the CovCath students “felt

like he was coming into their group to join in with the students’ cheers” and some joined

in dancing to Phillips’ drumbeat and song.

       73.    Phillips intentionally walked up to the crowd of CovCath students.




                                           - 14 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 15 of 139 - Page ID#:
                                     315


       74.   Immediately behind and around Phillips were several of his own

companions, and Nicholas and the CovCath students did not move toward Phillips or

otherwise actively approach or surround him or his companions.

       75.   Nicholas and the students acquiesced in Phillips’ election to confront their

group and beat his drum within inches of Nicholas’ face.

       76.   Once within their group, Phillips freely moved about, briefly walking up to

certain students within the group of students, which included many children who were

not CovCath students.

       77.   Phillips then walked directly to where Nicholas was standing on the steps

so that he could confront Nicholas and get within inches of his face.

       78.   Phillips was attired in Native American garb and was a complete stranger to

Nicholas.

       79.   While staring and glaring at Nicholas, Phillips continued to beat his drum

and sing loudly within inches of Nicholas’ face for several minutes.

       80.   Contrary to Phillips’ initial lie that he was “suddenly swarmed” by the

students as he was preparing to leave or his subsequent lie, republished by NBCUniversal,

that he was trying to move to the top of the steps of the Lincoln Memorial, Phillips

approached the students from a distance and walked past clear pathways leading to the

Lincoln Memorial.

       81.   When Phillips made his incursion into the crowd of students and directly

confronted Nicholas, Phillips never made any attempt to move past, around, or away from

Nicholas even though he could have done so at any time.

       82.   Phillips had walked a distance over to Nicholas and stopped directly in front

him, which was exactly where Phillips wanted to be.

                                          - 15 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 16 of 139 - Page ID#:
                                     316


       83.    Prior to being directly confronted by Phillips, Nicholas had not noticed

Phillips at the National Mall.

       84.    Nicholas was startled and confused by the actions of Phillips in singling him

out and confronting him.

       85.    During the confrontation instigated by Phillips, Nicholas stood still, as he

was concerned that turning away from Phillips might be misconstrued as a sign of

disrespect.

       86.    While he stood there with Phillips beating a drum near his face and singing

loudly, Nicholas remained silent and did not utter a single word to Phillips.

       87.    Nicholas did not make any gestures by hand or otherwise toward Phillips.

       88.    At all times, Nicholas acted respectfully, responsibly, appropriately, and in

a manner consistent with the values instilled upon him by his family and his faith.

       89.    While Phillips fully engaged Nicholas’ attention, at least one of the other

members of Phillips’ group taunted and insulted Nicholas’ classmates.

       90.    One of Phillips’ accomplices walked up the steps around Nicholas and was

berating one of the other students: “So if you want to make America a great cause for you

white people, go back to Europe where you came from. This is not your land.” After the

student responded, the adult Native American then said to the teen-ager: “Get the fuck

out of my face with that shit.”

       91.    At that point, Nicholas’ attention wavered from Phillips – for the only time

during the encounter – when he gestured to his fellow student not to engage with Phillips’

cohort and instead to pay attention to Phillips.

       92.    The confrontation ended when Nicholas and his fellow CovCath students

were instructed to board the buses.

                                           - 16 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 17 of 139 - Page ID#:
                                     317


       93.      After Nicholas moved away from him, Phillips made no attempt to climb the

steps toward the Lincoln Memorial.

       94.      Instead, Phillips stepped up to the spot vacated by Nicholas, and he and his

supporters celebrated their “victory” over the CovCath students.

       95.      The Phillips supporter who had told one of the other students to “go back to

Europe” shouted “I got him man. I got him, man, I got him. . . . We won grandpa, we

fucking won grandpa.”

       96.      Phillips then held his drum above his head and beat it loudly and rapidly as

the rest of his group cheered and yelled and jumped around in celebration.

       97.      In the interviews Phillips gave after the January 18 incident, Phillips

purported to express factual descriptions of the encounter to media, but Phillips

intentionally lied in order to stir up controversy.

       98.      At no point in time was Phillips frightened or blocked – to the contrary, he

was very deliberate in his actions and placing himself where he wanted to be – and any

statements by him to that effect were misrepresentations of the truth.

       99.      During the entirety of the January 18 incident, Nicholas:

                (a)        did not instigate a confrontation of any kind;

                (b)        did not surround Phillips or the Black Hebrew Israelites;

                (c)        did not target, confront, or assault Phillips or the Black Hebrew

             Israelites;

                (d)        did not threaten Phillips or the Black Hebrew Israelites;

                (e)        did not move from where he was standing when Phillips approached

             him;

                (f)        did not block Phillips’ path or egress;

                                                 - 17 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 18 of 139 - Page ID#:
                                     318


              (g)   did not taunt, mock, or harass Phillips or anyone else present;

              (h)   did not utter a single word toward Phillips;

              (i)   did not engage in chanting, jeering, or clapping at Phillips;

              (j)   did not taunt or hurl any political chant or racial slur at anyone,

          including Phillips, any other Native American, or the Black Hebrew Israelites;

          and

              (k)   did not engage in any conduct whatsoever that could even remotely

          be described or characterized as racist or as a hate crime.

       100.   Between January 19 and January 27, NBCUniversal recklessly disregarded

the truth and falsely accused Nicholas of, among other things, “surrounding” Phillips,

“block[ing]” Phillips’ path away from the “ugly mob,” and chanting “build that wall,” as

he and his classmates otherwise “harass[ed],” “taunted,” and “mock[ed]” Phillips — which

were described as acts of “hate and racism” constituting a “hate crime.”

       101.   On January 27, MSNBC’s Joy Reid recognized that Nicholas was “the face”

of the January 18 incident when she began her broadcast by describing the “encounter

between Omaha trial elder Nathan Phillips and a group of white teen-agers from an all-

boys private Catholic high school in Kentucky, including the teen who became the face of

the incident, Covington Catholic student Nick Sandmann. . . .”

                ONLINE VIDEOS OF THE JANUARY 18 INCIDENT
       102.   On the evening of January 18, 2019, at 7:33 p.m., Kaya Taitano, a

participant in the Indigenous Peoples March, posted online a selectively edited 59 second

video depicting only a small portion of the interaction between Nicholas and Phillips, see

https://www.instagram.com/p/Bsy80cfFVAR/ (last visited Aug. 7, 2019); and later that

night, she posted a 3 minute 44 second video of the interaction that included the time

                                          - 18 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 19 of 139 - Page ID#:
                                     319


period in the initial video, see https://www.youtube.com/watch?v=sIG5ZB0fw1k (last

visited Aug. 7, 2019) (collectively, the “Taitano Videos”).

       103.   The Taitano Videos did not show, among other things:

              (a)    the Black Hebrew Israelites’ misconduct and homophobic, racist

          slurs directed at the CovCath students;

              (b)    that Phillips had approached the students and inserted himself into

          their area before confronting Nicholas;

              (c)    that the students were already engaged in school cheers at the time

          Phillips approached;

              (d)    Nicholas engaging in any misconduct, including harassing, mocking,

          or taunting anyone;

              (e)    Nicholas making any gesture of any kind except to, at times,

          awkwardly smile;

              (f)    Nicholas uttering any words to Phillips or his companions;

              (g)    Nicholas moving into Phillips’ path;

              (h)    Nicholas blocking Phillips’ escape; or

              (i)    Nicholas physically or verbally threatening Phillips in any manner.

       104.   At 11:13 p.m. on January 18, 2019, @2020fight, a fake Twitter account with

a following of approximately 41,000, tweeted a 1 minute 1 second clip from the Taitano

Videos with the comment, “This MAGA loser gleefully bothering a Native American

protestor at the Indigenous Peoples March” (the “2020fight Video”).

       105.   Upon information and belief, NBCUniversal did not take any reasonable

steps to investigate the @2020fight account to determine whether the video had been

edited and whether the account was legitimate.

                                           - 19 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 20 of 139 - Page ID#:
                                     320


         106.   The 2020fight Video is reported as having been viewed at least 2,500,000

times, retweeted 14,000 times, and liked 27,000 times before the account was suspended

by Twitter no later than January 21.

         107.   Screenshots available online of the 2020fight Video show it was viewed at

least 10.6 million times.

         108.   Any reasonable, objective, and unbiased journalist would have readily

known that the 2020fight Video was little more than a snapshot of a limited portion of

the January 18 incident and that accurate and fair reporting on it required investigation

into the events which occurred before and after those depicted in the short video clip

posted on Twitter.

         109.   According to media reports, the @2020fight account was created in

December 2016, tweeted an average of 130 times a day, and immediately aroused

suspicion for its high follower count, unusually high rate of tweets, highly polarized and

yet inconsistent political messaging, and the use of someone else’s image in the profile

photo.

         110.   An accurate contemporaneous video as to what occurred on January 18,

2019, was available online on the afternoon of January 18, 2019, when Shar Yaqataz

Banyamyan, one of the Black Hebrew Israelites who was present for the encounter

between Phillips and Nicholas, was streaming a Facebook Live video while the January

18 incident was occurring (the “Banyamyan Video”).

         111.   Following the conclusion of the Facebook Live video stream on January 18,

the 1 hour and 46-minute video was available for public viewing on Banyamyan’s

Facebook page.



                                           - 20 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 21 of 139 - Page ID#:
                                     321


          112.   The Banyamyan Video was deleted from Facebook no later than January 20

at 2:00 am EST, but prior to being deleted, it was downloaded, copied, and mirrored onto

YouTube by different individuals, and therefore preserved and made widely available on

the   internet     no    later   than   1:00    am      EST   on   January   20.   See,   e.g.,

https://www.youtube.com/watch?v=t3EC1_gcr34&feature=youtu.be&t=523                        (last

visited               Aug.              7,              2019);           see              also

https://twitter.com/Timcast/status/1086866650446655488 (last visited Aug. 9, 2019).

          113.   A plethora of additional relevant video of the January 18 incident was also

available online but ignored by NBCUniversal and the social media mob as NBCUniversal

continued its false reporting and the republication of the false accusations by news

outlets.

          114.   In fact, before NBCUniversal even published its first accusations about

Nicholas on January 19, longer videos were available online that demonstrated the

falsehoods in Phillips’ account of the January 18 incident.

          115.   For instance, and as an example only, video of Phillips instigating and

approaching Nicholas and his classmates – rather than the other way around – was

available on Twitter no later than 12:48 p.m. on January 19, 2019, and additional videos

continued to appear on social media and in the media throughout January 19 and 20:




                                               - 21 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 22 of 139 - Page ID#:
                                     322




See https://twitter.com/mariajudy_/status/1086681831804674048 (last visited April

26,       2019)        and       at       Exhibit        C;        see      also,          e.g.,

https://twitter.com/AmeerWashington/status/1086729474912276480 (tweeting longer

video on January 19, at 3:57 pm) (last visited Aug. 9, 2019).


       116.   A statement from a CovCath student, along with links to additional videos,

was   available   on   Twitter   at   10:00   pm    on   January    19,   2019.     See,   e.g.,

https://twitter.com/AClementsWKRC/status/1086822521012473858?ref_src=twsrc%5

Etfw%7Ctwcamp%5Etweetembed%7Ctwterm%5E1086822521012473858&ref_url=http



                                          - 22 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 23 of 139 - Page ID#:
                                     323


s%3A%2F%2Fwww.dailywire.com%2Fnews%2F42416%2Fheres-what-you-need-know-

about-confrontation-emily-zanotti (last visited Aug. 9, 2019).

       117.   From online video and fair use of media broadcasts, Nicholas’ counsel

produced a fourteen-minute video distilling what occurred on January 18, entitled

“Nicholas Sandmann: The Truth in 15 Minutes” (the “Sandmann Video”), available at

https://www.youtube.com/watch?v=lSkpPaiUF8s (last visited April 1, 2019).

       118.   The Banyamyan and Sandmann Videos accurately set forth the truth of the

January 18 incident.

       119.   The Banyamyan and Sandmann Videos demonstrate that this incident was

instigated by Phillips and that Nicholas was targeted by professional activists whose false

accusations neatly fit the mainstream and social media’s anti-Trump agenda, particularly

following the furor over the President’s tweet about Elizabeth Warren earlier that week.

       120.   The Banyamyan and Sandmann Videos demonstrate that Nicholas did not

engage in any misconduct and specifically, did not engage in the misconduct attributed to

him by NBCUniversal.

        NICHOLAS’ STATEMENT AND NBCUNIVERSAL INTERVIEW

       121.   On the afternoon of January 20, in an attempt to stem the threats of physical

violence being made against him, his family, and his CovCath classmates, Nicholas made

public a statement in which he provided a detailed and accurate factual description of the

January 18 incident. A copy of Nicholas’ January 20 statement is attached hereto as

Exhibit D.

       122.   In a further attempt to stem the threats of physical violence being made

against him, his family, and his CovCath classmates, Nicholas agreed to an interview with

Savannah Guthrie that was aired on January 23, 2019, on NBC’s TODAY Show in which

                                          - 23 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 24 of 139 - Page ID#:
                                     324


Nicholas reiterated his detailed and accurate factual description of his encounter with

Phillips despite accusatory, “victim shaming” questions by Guthrie.

         123.   During Guthrie’s pre-recorded interview of Nicholas, she unfairly attacked

him with inappropriate questions suggesting guilt on his part for the January 18 incident.

         124.   In particular, Guthrie asked Nicholas: “Do you feel from this experience that

you owe anybody an apology? Do you see your own fault in any way?” – despite the clear

evidence that this 16-year-old boy did nothing more than simply stand in one place and

look respectfully at Phillips.

         125.   Not only did NBCUniversal include these victim-shaming questions from

Guthrie when it aired the interview on the TODAY Show on January 23, but

NBCUniversal also highlighted them elsewhere – for example, featuring only those two

questions in the 30 second video clip broadcast on NBC Nightly News with Lester Holt

and posted online on January 22 advertising the interview. That video clip has received

7.8        million       views       as       of      August        16,      2019.       See

https://twitter.com/TODAYshow/status/1087841570479632384 (last visited Aug. 16,

2019).

         126.   Guthrie also told Nicholas that he was acting “aggressive” by standing still

and asked him “[w]hy didn’t you walk away?”

         127.   Guthrie said at one point during the program that Nicholas was “standing

by his actions in this moment gone viral” while NBCUniversal re-played the clip of

Nicholas from the Viral Video.

         128.   This grossly one-sided accusatory line of questioning resulted in numerous

headlines around the country that further flamed accusations against Nicholas. See, e.g.,

“Nick Sandmann Won’t Apologize for Staring Down Native American Elder: ‘I Had Every

                                            - 24 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 25 of 139 - Page ID#:
                                     325


Right,’” available at https://www.vanityfair.com/hollywood/2019/01/nick-sandmann-

today-show-nathan-phillips (last visited Apr. 27, 2019); “Catholic student in viral video

says he respects Native American elder, but he doesn’t owe an apology,” available at

https://www.cnn.com/2019/01/23/us/nick-sandmann-interview-maga-teens-

covington-catholic/index.html (last visited Apr. 26, 2019).

       129.   In the interview of Phillips that aired on the TODAY Show on the following

day, January 24, Guthrie did not ask Phillips if he saw his own fault or if he should

apologize, instead saying to Phillips that “he [Nicholas] said when I asked directly that he

didn’t think he owed an apology but he does wish he had walked away, is that enough for

you or do you think he should have apologized?”

       130.   Similarly, although NBCUniversal repeatedly advertised its interview of

Nicholas by focusing on Nicholas’ failure to apologize, NBCUniversal advertised its

interview of Phillips by focusing on Phillips’ purported “forgiveness.”        See “Native

American elder Nathan Phillips on confrontation: ‘I forgive him,’” available at

https://www.today.com/video/native-american-elder-nathan-phillips-on-

confrontation-i-forgive-him-1431131715937 (last visited Apr. 28, 2019).

       131.   The difference in Guthrie’s questioning of Phillips and Nicholas – days after

Phillips’ lies and ever-changing story were exposed and a 16-year-old was being subjected

to death threats, as Guthrie herself acknowledged – was entirely inappropriate and

underscored NBCUniversal’s bias against Nicholas while perpetuating the false narrative

that Phillips was blameless and deserved an apology from Nicholas.

                  AN INVESTIGATION CONFIRMS THE TRUTH

       132.   NBCUniversal did not conduct a proper investigation before publishing its

false and defamatory statements of and concerning Nicholas.

                                           - 25 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 26 of 139 - Page ID#:
                                     326


       133.   Pressured by the agendas of certain individuals, a false and defamatory

statement of and concerning Nicholas was also published by the Diocese of Covington on

January 19 before a proper investigation had been conducted by the Diocese.

       134.   If NBCUniversal had bothered to speak to the Diocese of Covington, it

would have learned that the statement was issued without any investigation by the

Diocese.

       135.   For instance, on January 25, 2019, the Diocese of Covington issued a

statement stating, among other things, “[w]e should not have allowed ourselves to be

bullied and pressured into making a statement prematurely” and “I especially apologize

to Nicholas Sandmann and his family…” A true and correct copy of said statement is

attached hereto as Exhibit E.

       136.   Subsequently, the Diocese of Covington retained through its counsel a

third-party investigative firm, Greater Cincinnati Investigation, Inc. (“GCI”), to

investigate and determine the facts of the January 18 incident.

       137.   On January 22, the Diocese of Covington issued a statement indicating that

“the independent, third-party investigation is planned to begin this week” and stating that

“[i]t is important for us to gather the facts that will allow us to determine what corrective

actions, if any, are appropriate” and that “[w]e pray that we may come to the truth. . . .”

See https://www.archlou.org/statement-regarding-covington-catholic-incident/ (last

visited Apr. 26, 2019).

       138.   On February 11, 2019, GCI issued its Final Investigative Report (the “GCI

Report”), a true and correct copy of which is attached hereto as Exhibit F.

       139.   On February 11, 2019, Diocese Bishop Foys released the GCI Report and

said in a letter to the Covington Catholic parents that the GCI Report exonerated the

                                           - 26 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 27 of 139 - Page ID#:
                                     327


students and demonstrated that the students did not instigate the incident at the Lincoln

Memorial. A true and correct copy of said letter is attached hereto as Exhibit G.

       140.   The GCI Report is entirely consistent with all video evidence as well as

statements issued by Nicholas and other CovCath students and chaperones.

       141.   According to the GCI Report, four (4) licensed investigators spent

approximately 240 man hours investigating the incident, interviewed 43 students and 13

chaperones, reviewed approximately 50 hours of Internet activity, and attempted to

interview Phillips, who failed to respond to phone calls, emails, or investigators who

waited outside his home for 6 hours and left a note asking him to contact them.

       142.   The GCI Report made the following key findings:

              (a)     Nicholas’ January 20 statement accurately reflects the January 18

          incident.

              (b)     There was “no evidence that students responded [to the Black

          Hebrew Israelites] with any offensive or racist statements of their own.”

              (c)     The students asked their chaperones if they could perform school

          cheers to drown out the Black Hebrew Israelites’ invective, and upon receiving

          approval, they performed the same cheers that are commonly performed at

          football or basketball games.

              (d)     There was “no evidence that the students performed a ‘Build the

          Wall’ chant.”

              (e)     Phillips approached the Covington Catholic students.

              (f)     There was “no evidence of offensive or racist statements by students

          to Mr. Phillips or members of his group.”



                                           - 27 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 28 of 139 - Page ID#:
                                     328


               (g)   The majority, if not all, of the MAGA hats being worn by students

          were purchased before, during, or after the March for Life.

               (h)   In previous years, some students had purchased ‘Hope’ hats in

          support of President Obama.

               (i)   “Mr. Phillips’ public interviews contain some inconsistencies. . . .”

              PHILLIPS WAS A BIASED AND UNRELIABLE WITNESS

       143.    NBCUniversal did not publish the false narrative of Phillips as opinion but

rather published it in news broadcasts and news articles conveying that Phillips’

observations and/or purported feelings were factual.

       144.    Phillips was not making truthful statements about the January 18 incident

or his state of mind during that incident but instead was spreading lies about the events

and about Nicholas in an attempt to stir up animosity toward pro-life, Catholic Trump-

supporters, and to create publicity for Phillips’ activism in favor of Indigenous Peoples.

       145.    The statements of Phillips republished by NBCUniversal were uttered by

Phillips as a factual narrative of the events, not expressions of his opinion.

       146.    Publicly available information demonstrates that Phillips is – and was at all

times during NBCUniversal’s reporting on the January 18 events – a biased and unreliable

witness, and it was negligent for NBCUniversal to publish without any investigation

Phillips’ narrative as if it were a truthful, factual account of the January 18 incident or of

Phillips’ feelings or reactions during those events.

       Activism and Publicity-Seeking

       147.    Phillips has a well-documented history of leftist activism that should have

caused NBCUniversal to question his accusations against a white, MAGA hat-wearing

Catholic teenager.

                                            - 28 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 29 of 139 - Page ID#:
                                     329


       148.   Phillips has a known bias against President Trump that was readily

discoverable with a single Google search.

       149.   Indeed, there are dozens of photographs and articles involving Phillips

available online, as he regularly seeks out the media and publicity.

       150.   In 2012, Phillips was featured in a Skrillex video for a song called “Make it

Bun Dem,” which depicts activism and violence against a police officer.                 See

https://www.youtube.com/watch?v=BGpzGu9Yp6Y&fbclid=IwAR03qui2DycCtozD4yw

L0yAMf6kUqp2ZkxEDWDAl1ezWfKlt59Q8QgOYgTA (last visited Aug. 9, 2019).

       151.   Also in 2012, Phillips was the subject of a documentary titled “Between

Earth and Sky.” See, e.g., https://www.imdb.com/title/tt2508074/ (“The story of a

Native American family’s struggle against cancer and cultural extinction takes an

unexpected turn as money becomes more and more important.”)

       152.   From November 2016 to February 2017, Phillips lived at a camp in North

Dakota near Standing Rock Indian Reservation to protest the Dakota Access Pipeline

project that was revived by President Trump shortly after he was elected.2

       153.   That protest was ended when the governor of North Dakota ordered the

evacuation of the camps, and 200 law enforcement officers in full riot gear forcibly

removed those protestors who refused to leave willingly. Phillips left just ahead of the

deadline – after his group started fires that resulted in injuries to protestors.

       154.   Phillips’ daughter initially left the camp ahead of the deadline, but then she

returned to the camp to be one of the last protestors to be forcibly removed. As she went


2
 Left-wing Democratic Representative Alexandra Ocasio-Cortez also spent several weeks
at this same camp near Standing Rock Indian Reservation.                   See, e.g.,
https://www.eenews.net/stories/1060108771 (last visited Aug. 8, 2019).

                                            - 29 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 30 of 139 - Page ID#:
                                     330


back into the camp, Phillips sang the AIM song as a rally cry in her support against the

authorities – the same song that he sang during the January 18 incident.

       155.   On April 27, 2017, Phillips protested regarding various environmental

issues, including the Dakota Access Pipeline, by beating his drum and singing on the steps

of the Trump International Hotel in Washington, D.C.:




       156.   Phillips, along with his group Native Youth Alliance, participated in

numerous marches and protests in Washington, D.C. and New York City throughout 2017


                                          - 30 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 31 of 139 - Page ID#:
                                     331


and 2018, including the Native Nations Rise March on Washington; divestment actions

in New York City where they camped outside a Wells Fargo bank branch and then

marched to City Hall; the Peoples’ Climate March in Seattle; and the United Nations

Permanent           Forum        on        Indigenous       Issues.       See,      e.g.,

https://www.vogue.com/projects/13542941/return-to-standing-rock/ (last visited Aug.

8, 2019).

         157.   On January 13, 2019, just 5 days before the January 18 incident, Phillips

live-streamed on Facebook and said, among other things, that “[w]e need universal

healthcare for everybody in America. We could do it, we could feed everybody in America,

but yet they want to build a wall, and they want to divide people. . . .”            See

https://www.facebook.com/NativeYouthAlliance/videos/2262929833751375/               (last

visited Aug. 9, 2019).

         158.   One month after the January 18 incident, Phillips appeared at a “Fake

Trump Emergency” protest at the White House on February 18, during which he

announced to the crowd that “[w]e need to build up this country instead of building a

wall.”                                                                               See

https://www.facebook.com/moveon/videos/vb.7292655492/324827541476931/?type=2&theater

(last visited Aug. 8, 20019).

         Protest at Washington D.C. Catholic Church


         159.   NBCUniversal certainly should have known by the evening of January 19,

2019, that Phillips was using the January 18 incident for his own benefit and political

motives.




                                           - 31 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 32 of 139 - Page ID#:
                                     332


       160.    Phillips’ activism in Washington, D.C. continued the following day, January

19, 2019, when Phillips led a group of protestors in a rally at the Basilica of the National

Shrine of the Immaculate Conception in Washington, D.C. around 5:00 pm. See, e.g.,

“Nathan Phillips and Other Protestors Storm DC Basilica, Demand Punishment For

Covington       Boys,”     Daily      Caller,       Jan.    24,     2019,        avail.   at

https://dailycaller.com/2019/01/23/nathan-phillips-protesters-storm-basilica-

covington/ (last visited Aug. 9, 2019).

       161.    The protestors, who were playing drums and chanting, attempted to enter

the Basilica during Mass but were rebuffed by security guards.

       162.    Security guards were forced to lock the doors of the Basilica with the

congregation still inside to prevent Phillips’ group from entering the Basilica and

disrupting Mass.

       163.    During the protest at the Basilica, Phillips read a statement saying that

“[w]e demand that the students of Covington Catholic High School be reprimanded not

just by the school officials but, as seniors, by their upcoming universities.”

       164.    Phillips also made demands from the Catholic Church, asking that it “hold

itself responsible for the . . . hundred-plus years of genocide that indigenous peoples have

endured and endure persistently. . . .”

       165.    As part of their demonstration outside the Basilica, the protestors

reportedly performed the AIM song, the same one that Phillips sang during the January

18 incident.

       Stolen Valor

       166.    NBCUniversal and its reporters falsely reported that Phillips was a Vietnam

veteran in an attempt to bolster outrage at his purported mistreatment.

                                           - 32 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 33 of 139 - Page ID#:
                                     333


        167.     Phillips previously stated unequivocally in a video posted to Facebook on

January 3, 2018, that “I’m a Vietnam vet . . . I got an honorable discharge, and one of the

boxes in there shows whether it is peacetime or what my box says is that I was ‘in theater.’”

See https://www.facebook.com/NativeYouthAlliance/videos/1552014181500389/ (Jan.

3, 2018) (Phillips live-streaming: “I got a Section 8 home because I’m a veteran, a wartime

veteran     like    that,   honorable,    ‘in       theater.’”)    (last   visited    Aug.    9,    2019);

https://www.facebook.com/NativeYouthAlliance/videos/1713504705351335 (May 18,

2018) (Phillips live-streaming: “Myself, I’m a Vietnam veteran, uh times like that, you

know. My DD-214, my discharge paper, says um, says uh ‘honorable discharge,’ um and

it   says      uh     ‘in    theater’.    .     .      .”)   (last     visited       Aug.    9,     2019);

https://www.facebook.com/NativeYouthAlliance/videos/1369302426544046/ (Dec. 17,

2018) (Phillips live-streaming: “some of my supporters who come to support me as a

veteran, you know, Vietnam times, honorably discharged, ‘in theater,’ that’s what my DD-

214 says” and “I was gifted a place to stay because of my Vietnam times”).

        168.     Several other articles online identify Phillips as a Vietnam veteran. See, e.g.,

“Pow wow gives life to past and present in Tecumseh,” Toledo Blade, Jul. 2, 2007 (stating

that “Phillips served in the Marine Corps in Vietnam from 1972-76”), avail. at

https://www.toledoblade.com/frontpage/2007/07/02/Pow-wow-gives-life-to-past-

and-present-in-Tecumseh.html (last visited Aug. 9, 2019).

        169.     However, it was quickly discovered and exposed that Phillips had lied about

his service, that he did not serve in Vietnam, that he was “discharged” instead of

“honorably discharged,” that he had been AWOL at least three times, and that he had

never     even      been    deployed     outside        of   the     United      States.     See,     e.g.,



                                                    - 33 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 34 of 139 - Page ID#:
                                     334


https://www.theblaze.com/news/nathan-phillips-awol-criminal-record, Jan. 24, 2019

(last visited Aug. 9, 2019).

       170.   On January 24, 2019, NBCUniversal was forced to issue a correction to its

stories that had falsely identified Phillips as a Vietnam veteran, although NBCUniversal

failed to disclose to its readers that Phillips had actually lied about his service:




See, e.g., https://www.nbcnews.com/news/us-news/catholic-school-investigate-

taunting-native-americans-n960626 (last visited Aug. 14, 2019).


       Previous Unsubstantiated Claim of Harassment


       171.   The January 18 incident is not the first time that Phillips claimed to have

been taunted and harassed by a group of white students.

       172.   In April 2015, Phillips claimed that he was harassed by a group of students

at Eastern Michigan University. See “Native American claims racial harassment by EMU

students dressed as indians [sic],” Fox 2 Detroit, Apr. 22, 2015, avail. at

http://www.fox2detroit.com/news/native-american-claims-racial-harassment-by-emu-

students-dressed-as-indians (last visited Aug. 9, 2019).

       173.   Phillips asserted that he walked over to a yard where a theme party was

being held at which 30-40 students were dressed as Hurons, the former EMU mascot,

and that when he asked what they were doing, they said that they were honoring him.




                                            - 34 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 35 of 139 - Page ID#:
                                     335


       174.   Much like his statement in response to the January 18 incident, Phillips said

in an interview in 2015 that after he walked over to the fence and told the students they

were being racist, “it really got ugly.” Id.

       175.   Although Phillips called the police to report the EMU students, he said that

by the time the police arrived, “it was like there was no party there at all.”

       176.   Phillips said that “there’s a lot of hate behind that” and called on school

authorities to investigate and punish the students: “‘Whoever would sit judgment on

them, the university the law, you know, society, that is their job. . . .’” Id.

       177.   In a different interview, Phillips said that the students told him that they

were “doing a ceremony to impregnate women.” See “College students in ‘red face’ mock

native elder, claim racist party is ceremony to ‘impregnate women,’” Raw Story, Apr. 19,

2015, avail. at https://www.rawstory.com/2015/04/college-students-in-red-face-mock-native-

elder-claim-racist-party-is-ceremony-to-impregnate-women/ (last visited Aug. 9, 2019).

       178.   In another interview, Phillips claimed that the party-goers “began charging

the fence,” which is reportedly why he called the police. See “University Party in MI

Reveals Unsafe Climate For Native American Students,” Indian Country Today, Apr. 25,

2015, avail. at https://newsmaven.io/indiancountrytoday/archive/university-party-in-mi-reveals-

unsafe-climate-for-native-american-students-FBGkN1DHYky5iAUol88lUQ/ (last visited Aug.

9, 2019).

       179.    Much like the political climate surrounding the January 18 incident, the

political climate in Ypsilanti at the time of the alleged taunting and harassment in 2015

was already racially charged with debates over a partial reinstatement of the former EMU

mascot, the Huron, a Native American logo.



                                               - 35 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 36 of 139 - Page ID#:
                                     336


       180.   Fueled in part by Phillips’ claim of harassment, protestors held press

conferences and demonstrations at the school, objecting to any use of the mascot. See,

e.g., “Native Americans rally against Hurons logo at EMU,” Detroit News, June 16, 2015,

avail. at https://www.detroitnews.com/story/news/local/michigan/2015/06/16/eastern-michigan-

university-hurons-logo/28797179/ (last visited Aug. 9, 2019).

       181.   Phillips attended one of the on-campus rallies, giving an interview to MLive,

and playing his drum. See “Drum-Banging Indian Nathan Phillips Was in the News 4

Years Ago, Telling an Eerily Similar Story,” The Western Journal, Jan. 21, 2019, avail. at

https://www.westernjournal.com/ct/drum-banging-indian-nathan-phillips-news-4-

years-ago-telling-eerily-similar-story/ (last visited Aug. 9, 2019).

       182.   There was never any identification of the students who allegedly taunted

Phillips, and there is no available record that any type of disciplinary actions were taken

by the university or the police.

       Criminal Activities
       183.   Unlike Nicholas, Phillips actually has a criminal background involving

violence and assault, which should have led NBCUniversal to question the truthfulness

and accuracy of Phillips’ claims that he was “blocked” by Nicholas or that he was

frightened by the high school student.

       184.   Phillips has admitted to violence, proudly and laughingly stating that he

“beat up” the boyfriend of a “little blonde-hair, blue-eyed hippie girl” who spit on him.

See

https://www.facebook.com/NativeYouthAlliance/videos/326861671434840/?t=4351

(Oct. 29, 2018) (last visited Aug. 9, 2019).



                                           - 36 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 37 of 139 - Page ID#:
                                     337


         185.   Phillips also has reportedly been charged with, arrested for, and/or

convicted of numerous crimes, including escaping from prison, assault, and various

alcohol-related crimes. See, e.g., https://www.washingtonexaminer.com/politics/native-

american-activist-nathan-phillips-has-violent-criminal-record-and-escaped-from-jail-

as-teenager (last visited Aug. 9, 2019).

         Inconsistent Statements

         186.   Phillips is known to have given at least nine interviews to mainstream media

following the January 18 incident, including NBCUniversal, The Washington Post, CNN,

The Associated Press, Detroit Free Press, MSNBC, ABC, CBS, NBC, and Democracy Now.

         187.   The accusations of Phillips and his companions, as published by

NBCUniversal and the others identified above, are remarkable in their inconsistency with

each other, and Phillips’ story changed over time.

         188.   According to the first Post print article, Phillips stated that the students

“suddenly swarmed around him as he and other activists were wrapping up the march.”

         189.   According to The Associated Press, Phillips changed his story to say that “he

felt compelled to get between two groups with his ceremonial drum to defuse a

confrontation.”

         190.   According to Democracy Now!, Phillips stated that “I wasn’t focusing on

anybody except taking the youth out of there, the Indigenous youth that was with me, out

of that situation, and that’s when Mr. Sandmann stood in front of me and blocked my

path.”

         191.   According to The Washington Post, Phillips stated that it “was getting ugly”

and he needed to find “an exit out” of there, but Nicholas “blocked [his] way and wouldn’t

allow me to retreat.”

                                            - 37 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 38 of 139 - Page ID#:
                                     338


       192.   According to NBCUniversal, Phillips stated that “I was blocked” because

“we couldn’t go right. We couldn’t go left, back.”

       193.   But according to another Post print article, Phillips queried “why should I

go around him?”

       194.   Contrary to Phillips’ public claims that the students yelled “build that wall,”

“go back to Africa,” and “go back to the reservation,” and that Phillips has seen video in

which you can hear the students shouting “build that wall,” no video evidence exists

substantiating these accusations.

       195.   Contrary to Phillips’ claim that the students left because they were “running

from the police,” the video evidence and statements of witnesses demonstrate that the

students left to catch their buses, and Phillips then turned away from the top of the stairs

and celebrated his perceived “win” with his companions.

       196.   The fact that Phillips changed his story within the first day after the events

were reported should have put NBCUniversal on further notice that Phillips was not a

reliable or trustworthy witness.

       197.   Phillips told his narrative as though it were a factual recitation of events,

and that is how NBCUniversal reported it.

       198.   Even a cursory review of Phillips’ past would have raised serious concerns

among objective journalists as to his reliability and credibility as a source for describing

the January 18 incident and would have revealed that Phillips was a liar and an agenda-

driven activist.




                                           - 38 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 39 of 139 - Page ID#:
                                     339


                            NBCUNIVERSAL COVERAGE

       199.   NBCUniversal was among the first members of the broadcast and online

mainstream media to assassinate Nicholas’ character and reputation, airing portions of a

false and defamatory interview with Phillips on January 19.

       200. NBCUniversal also posted its first false and defamatory article about the

January 18 incident on January 19.

       201.   NBCUniversal repeatedly broadcast, both live and on the internet, a short

clip from the Taitano Videos (the “Viral Video”), that included a video cover image, i.e.,

the still image displayed before the video begins to play, of Nicholas’ face.

       202. To the extent the January 18 incident was newsworthy at all, it was not “hot

news” or “breaking news.”

       203.   NBCUniversal did not investigate the January 18 incident prior to

publishing its false and defamatory accusations, and any efforts it might now claim to be

investigative in nature were woefully inadequate and unreasonably deficient when

weighed against journalistic standards, particularly standards governing reporting on

minors.

       204. Moreover, NBCUniversal and MSNBC continued to push the false narrative

that Nicholas and the CovCath students had done something wrong and owed Phillips an

apology long after many other members of the mainstream media had recognized their

errors and began distancing themselves from Phillips’ lies.

       205.   Far from attempting to correct their coverage, NBCUniversal and MSNBC

doubled and tripled down on their lies – creating and perpetuating the false narrative that

Nicholas was guilty of a “hate crime” and racist behavior.



                                           - 39 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 40 of 139 - Page ID#:
                                     340


       206. To the date of the filing of this Complaint, NBCUniversal has never issued a

formal retraction, correction (aside from the correction regarding Phillips’ stolen valor),

or an apology to Nicholas.

            EXPRESSIONS OF HATRED AND SCORN BY THE PUBLIC

       207.    Within hours after the articles were published by NBCUniversal online that

falsely accused Nicholas of jeering, mocking and blocking a Native Elder and Vietnam vet

– based solely on the one-minute Viral Video and Phillips’ statements – Nicholas became

the subject of overwhelming public hatred, contempt, disgrace and scorn from the public.

       208. NBCUniversal, whose coverage emphasized that Nicholas was wearing a

“MAGA” hat and had committed a “hate crime,” contributed to the rampant cyber-assault

and cyber-bullying suffered by Nicholas in the aftermath of its initial reporting which was

also undertaken in mass by the mob of other bullies made up of other members of the

mainstream media, individuals on Twitter, church officials, celebrities, and politicians.

       209. NBCUniversal’s own website displays evidence of that public hatred and

scorn in the comments posted in response to its accusations.

       210.    It is well-known, and it was well-known at the time NBCUniversal published

its false and defamatory broadcasts, articles and tweets, that many people consider the

phrase “Make America Great Again” – and particularly wearing a MAGA hat – to be the

equivalent of a racist statement. See, e.g., “Are Trump’s Make America Great Again hats

patriotic     or   racist?”   Detroit   Free   Press,   Jan.    24,   2019,    avail.   at

https://www.freep.com/story/news/local/michigan/2019/01/24/maga-hats-racism-

donald-trump/2659479002/ (last visited Aug. 6, 2019) (“Many, including actress and

activist Alyssa Milano, now are calling the baseball caps the modern-day white hoods of

the Ku Klux Klan, representing a white nationalist ideology pushed by the president.”).

                                           - 40 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 41 of 139 - Page ID#:
                                     341


       211.   It also is well-known, and was well-known at the time NBCUniversal

published its false and defamatory broadcasts, articles and tweets about Nicholas, that

many people consider chanting “Build the wall!” to be racist. See, e.g., “Trump’s Wall of

Shame,”       The      New        York   Times,      Jan.   24,     2019,     avail.     at

https://www.nytimes.com/2019/01/24/opinion/trump-wall-shutdown.html                    (last

visited Aug. 6, 2019) (“Whether praised by its supporters or condemned by its opponents,

the wall is a stand-in for the larger promise of broad racial (and religious) exclusion and

domination. It’s no surprise, then, that some Americans use ‘Build the wall’ as a racist

chant. . . . In fact, you can almost think of the wall as a modern-day Confederate

monument. . . .”); “Trump Never Actually Believed in the Wall,” New York Magazine, Jan.

10,   2019,         avail.   at    http://nymag.com/intelligencer/2019/01/trump-never-

believed.html (last visited Aug. 6, 2019) (“‘Build the wall!’ chants whipped [Trump’s]

nativist base into a frenzy when he was a candidate . . . as both rallying cry and racist

taunt.”)

       212.   In fact, the understanding that “Build the wall!” is racist is so widespread

that chanting that phrase has been used as the basis for termination of employees and

disciplining of students. See, e.g., “A School Employee Was Removed From Campus After

Shouting ‘Build the Wall’ at Striking Los Angeles Teachers,” Jan. 17, 2019,

https://www.buzzfeednews.com/article/briannasacks/los-angeles-teachers-strike-

employee-build-wall (last visited Aug. 6, 2019).

       213.   Given the context in which NBCUniversal published the accusation that

Nicholas and his classmates were wearing MAGA hats while chanting “Build the wall!” at

Native Americans during and/or following an Indigenous Peoples March, a reasonable

reader would undoubtedly conclude that those accusations were defamatory.

                                            - 41 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 42 of 139 - Page ID#:
                                     342


       214.   This is particularly true given the furor just days earlier regarding a tweet

on January 13, 2019, by the President in which he referred to Elizabeth Warren as

“Pocahontas” and referenced the Wounded Knee massacre of Native Americans. See, e.g.,

“Trump invokes one of the worst Native American massacres to mock Elizabeth Warren,”

The         Washington        Post,       Jan.       14,       2019,        avail.      at

https://www.washingtonpost.com/nation/2019/01/14/trump-invokes-one-worst-native-american-

massacres-mock-elizabeth-warren/ (last visited Aug. 6, 2019); “Native Americans Slam

Trump For Racist ‘Wounded Knee’ Dig At Sen. Elizabeth Warren,” HuffPost, Jan. 14,

2019, avail. at https://www.huffpost.com/entry/native-americans-trump-wounded-

knee-elizabeth-warren_n_5c3d4086e4b0e0baf540636f (last visited Aug. 6, 2019).

       215.   NBCUniversal explicitly linked the January 18 incident with the President’s

controversial tweet. For example, on January 19, in an article titled “Catholic school to

investigate taunting of Native Americans,” which contained two different links to the Viral

Video – both with the video cover image of the close-up of Nicholas’ face – NBCUniversal

actually inserted the President’s tweet into the middle of its story about the January 18

incident:




                                          - 42 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 43 of 139 - Page ID#:
                                     343




See    https://www.nbcnews.com/news/us-news/catholic-school-investigate-taunting-

native-americans-n960626 (last visited Aug. 16, 2019).




                                        - 43 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 44 of 139 - Page ID#:
                                     344


       216.   Phillips, who apparently told NBCUniversal and other outlets that Nicholas

and his classmates had chanted “Build the wall!” obviously considered the chant to be

offensive.

       217.   If chanting “Build the wall!” was not considered to be a racist chant,

NBCUniversal would have had no reason to report it.

       218.   Similarly, if wearing a MAGA hat was not considered to be racist, there

would have been no reason for NBCUniversal to include that detail so prominently in its

broadcasts and articles.

                     PARTIES, JURISDICTION, AND VENUE

       219.   Nicholas Sandmann and his parents reside in Kenton County, Kentucky.

       220. Nicholas is a 16-year-old 11th grade student who attends CovCath, an all-

male Catholic high school in Park Hills, Kentucky.

       221.   NBCUniversal is a foreign corporation existing under the laws of the State

of Delaware with its principal place of business being located at 30 Rockefeller Plaza, New

York, NY 10112. NBCUniversal may be served by delivery of a copy of the summons and

complaint to its duly-appointed registered agent, CT Corporation System, 1200 South

Pine Island Road, Plantation, FL.

       222.   There exists complete diversity of citizenship between Plaintiff and

NBCUniversal.

       223.   The amount in controversy greatly exceeds Seventy-Five Thousand Dollars

($75,000.00), exclusive of interests, costs, and attorneys’ fees, as required to sustain

subject-matter jurisdiction in this Court.

       224.   This Court has subject-matter jurisdiction over this matter pursuant to 28

U.S.C. § 1332(a).

                                             - 44 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 45 of 139 - Page ID#:
                                     345


          225.   NBCUniversal’s NBC station is the nation’s oldest broadcast television

station and prides itself on its news coverage, including through NBC Nightly News and

its wholly owned cable news network MSNBC.

          226.   NBCUniversal transacts business in the State of Kentucky, including

through the distribution of its content through broadcast television, cable television, and

the Internet, and NBCUniversal committed the tortious acts identified herein in the State

of Kentucky.

          227.   NBCUniversal published the broadcasts and online articles identified

herein in the State of Kentucky.

          228.   NBCUniversal has intentionally sought and obtained benefits from its

tortious acts in the State of Kentucky.

          229.   NBCUniversal broadcasts its NBC network broadcasts to virtually every

household in Kentucky through its affiliate NBC stations in Kentucky and Cincinnati.

          230.   NBCUniversal directed its conduct at Nicholas, a citizen of Kentucky.

          231.   Nicholas suffered substantial and perpetual reputational and emotional

harm in this District.

          232.   There is a reasonable and direct nexus between NBCUniversal’s tortious

conduct in Kentucky and the harm suffered by Nicholas in Kentucky and beyond.

          233.   NBCUniversal is subject to the jurisdiction of this Court pursuant to KRS

§ 454.210.

          234.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

NBCUniversal is subject to personal jurisdiction in this District and/or a substantial part

of the events giving rise to this claim occurred in this District, including publication and

injury.

                                             - 45 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 46 of 139 - Page ID#:
                                     346


                       CAUSE OF ACTION FOR DEFAMATION

       235.    Nicholas reasserts and incorporates by reference paragraphs 1 through 234

of this Complaint as if fully restated herein.

       236.    NBCUniversal published to third parties without privilege no less than

fifteen (15) false and defamatory television broadcasts, six (6) false and defamatory

Internet articles, and numerous false and defamatory tweets of and concerning Nicholas.

BROADCASTS

       First Broadcast

       237.    On January 19, 2019, NBCUniversal aired its first false and defamatory

broadcast on NBC Washington, subtitled, inter alia: “Native American Elder Harassed in

Viral Video Speaks Out” (the “First Broadcast”).

       238.    The First Broadcast was republished online and on at least eleven (11)

different platforms – once for each of the NBC Owned and Operated Stations, for a total

of at least fifty-five (55) republications.

       239.    The First Broadcast remains online and can be viewed by the Court at

https://www.nbcwashington.com/news/local/Native-American-Elder-Harassed-in-

Viral-Video-Speaks-Out_Washington-DC-504610341.html (last visited Aug. 16, 2019).

       240. The First Broadcast features Nicholas prominently by publication of the

Viral Video with its cover image showing Nicholas’ face:




                                              - 46 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 47 of 139 - Page ID#:
                                     347




         241.   The First Broadcast published selected portions of a taped interview of

Phillips.

         242.   NBCUniversal broadcast and embedded only the Viral Video into the First

Broadcast despite the fact that, at the time of the publication of the First Broadcast, there

were videos available online that demonstrated that the narrative of events given by

Phillips, and blindly republished by NBCUniversal in the First Broadcast, was entirely

false.




                                           - 47 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 48 of 139 - Page ID#:
                                     348


       243.   There was no way for NBCUniversal’s readers to determine that the report

in the First Broadcast was false, however, because NBCUniversal did not provide any

video to its viewers aside from the misleading Viral Video.

       244.   The accusations in the First Broadcast are statements of fact capable of

being proven true or false.

       245.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the First Broadcast, when viewed in

context and including all statements, images, graphics, and video contained and linked to

therein, conveyed a number of false and defamatory gists about Nicholas.

       246.   The First Broadcast conveyed the false and defamatory gist that Nicholas

instigated a confrontation with Phillips and otherwise engaged in racist conduct.

       247.   The First Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips.

       248.   The First Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.

       249.   The First Broadcast conveyed the false and defamatory gist that Nicholas

disrupted the Indigenous Peoples March as part of his purportedly racist conduct.

       250.   The First Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the fundamental standards of his religious community.

       251.   The First Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the policies of his school to such an extent that he was subject to

expulsion from his school.

       252.   In its First Broadcast, NBCUniversal published or republished the following

false and defamatory statements:

                                          - 48 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 49 of 139 - Page ID#:
                                     349


          (a) The subtitle “Native American Elder Harassed in Viral Video Speaks Out”

          (b) The subtitle “TEENS MOCK NATIVE AMERICAN ELDER”

          (c)   The subtitle “VIDEO OF TEENS TAUNTING NATIVE AMERICAN

                SPARKS OUTRAGE”

          (d) The subtitle “VIRAL VIDEO OF TEENS TAUNTING NATIVE AMERICAN

                VIETNAM VET AT THE LINCOLN MEMORIAL SPARKS OUTRAGE”

          (e)   “This video blowing up on social media and sparking outrage across the

                country, a Native American elder taunted by teens wearing MAGA hats,

                they mocked him on the steps of the Lincoln Memorial during an

                Indigenous Peoples March. New tonight, News 4’s Darcy Spencer spoke

                to the man targeted.” [broadcasting Viral Video clip of Nicholas’ face]3

          (f)   “He told me he was frightened when he was surrounded by those teens.”

          (g) “He’s the Native American shown in a video being harassed and jeered

                by some Catholic high school students wearing Make America Great

                Again hats.” [broadcasting Viral Video clip of Nicholas]

          (h) “Phillips was singing and playing a drum at the Indigenous Peoples rally

                on Friday near the Lincoln Memorial when it happened.” [broadcasting

                Viral Video clip of Nicholas]

          (i)   (interviewing Phillips) “‘I was scared. I was afeared.’”

          (j)   “Phillips is . . . a Vietnam veteran.”



3 Throughout this First Amended Complaint, italicized text will be used to denote portions

of the NBCUniversal broadcasts while someone was speaking, and at the same time, either
a still photo or a clip from the Viral Video was being broadcast that focused on the close-
up of Nicholas’ face when Phillips was standing directly in front of him, singing and
playing his drum.
                                            - 49 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 50 of 139 - Page ID#:
                                     350


          (k) (interviewing Phillips) “‘Can this be a turning point? Can this be a point

                 of where hatred is stopped?’”

          (l)    (interviewing Lauren Howland, International Indigenous Youth Council)

                 “‘To have him disrespected like that and to have him harassed on that

                 level, it’s awful.’”

          (m) “The Diocese of Covington and Covington Catholic High School issued a

                 statement that says in part, ‘We condemn the actions of the Covington

                 Catholic High School students… The matter is being investigated and we

                 will take appropriate action, up to and including expulsion.’”

                 [broadcasting Viral Video clip of Nicholas]

       253.     The First Broadcast is still available online, with the only apparent change

contained in the description, which now adds that “[o]ther video footage has revealed a

more complex portrait of the incident than what was initially described in this video” and

includes a “CORRECTION” that Phillips “did not serve in Vietnam.”

       254.     NBCUniversal, however, embedded only the Viral Video into the First

Broadcast. It is unknown to what “other video footage” NBCUniversal is referring, and

there is no indication in the link to the First Broadcast as to what that video footage is or

where it can be located.

       255.     In fact, at the time of the publication of the First Broadcast, there were

videos available online that demonstrated that the narrative of events given by Phillips,

and blindly republished by NBCUniversal in the First Broadcast, was entirely false.




                                            - 50 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 51 of 139 - Page ID#:
                                     351


       Second Broadcast

       256.   On the night of January 19, 2019, NBCUniversal aired its second false and

defamatory broadcast on NBC Nightly News with Lester Holt, subtitled, inter alia:

“TEENAGERS TAUNT ELDERS” (the “Second Broadcast”).

       257.   The    Second    Broadcast     can    be    viewed    by    the   Court    at

https://www.dropbox.com/s/6ngyye6j4bwes2a/2019-01-

19%20NBC%20Nightly%20News%20With%20Lester%20Holt%20-

%206_42_36%20PM%20-%206_44_15%20PM.mp4?dl=0 (last visited Aug. 16, 2019).

       258.   The Second Broadcast features Nicholas prominently by publication of

portions of the Viral Video.

       259.   Similar to virtually all of its broadcasts concerning the January 18 incident,

the Second Broadcast featured a still of Nicholas’ face or a clip of video from the Viral

Video while the January 18 incident was being discussed and/or described (designated by

italics throughout this Complaint):




                                           - 51 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 52 of 139 - Page ID#:
                                     352


       260. The Second Broadcast published selected portions of a taped interview of

Phillips.

       261.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Second Broadcast, when viewed

in context and including all statements, images, graphics, and video contained and linked

to therein, conveyed a number of false and defamatory gists about Nicholas.

       262.   The Second Broadcast conveyed the false and defamatory gist that Nicholas

instigated a confrontation with Phillips and otherwise engaged in racist conduct.

       263.   The Second Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips.

       264.   The Second Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.

       265.   The Second Broadcast conveyed the false and defamatory gist that Nicholas

disrupted the Indigenous Peoples March as part of his purportedly racist conduct.

       266.   The Second Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated fundamental standards of his religious community.

       267.   The Second Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the policies of his school to such an extent that he was subject to

expulsion.

       268.   In its Second Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

              (a) The subtitle “TEENAGERS TAUNT ELDERS”

              (b) The subtitle “TEENS SPARK CONTROVERSY AT INDIGENOUS

                 PEOPLES MARCH”

                                         - 52 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 53 of 139 - Page ID#:
                                     353


              (c) “Outrage after some teenagers taunted a Native American elder, a

                 Vietnam veteran, during a special ceremony in the nation’s capital.”

              (d) “A troubling scene many are calling racist played out in Washington

                 yesterday on the steps of the Lincoln Memorial – some students

                 harassing an older Native American man, a Vietnam vet, in the midst

                 of a special ceremony.” [broadcasting Viral Video clip of Nicholas]

              (e) “… The video appears to show dozens of youths wearing Make America

                 Great Again hats mocking Native American elder and Vietnam veteran

                 Nathan Phillips.” [broadcasting Viral Video clip of Nicholas]

              (f) (interviewing Phillips) “… ‘I was there singing and I heard them saying

                 “build that wall, build that wall.”’”

              (g) “The Diocese of Covington saying in a statement, ‘the matter is being

                 investigated and we will take appropriate action, up to and including

                 expulsion.’”

              (h) “It’s unclear how the event started. Tonight some wondering how this

                 peaceful rally became a sad display of disrespect.” [broadcasting Viral

                 Video clip of Nicholas]

       Third Broadcast

       269.   On the morning of January 20, 2019, NBCUniversal aired its third false and

defamatory broadcast, also published online, on AM Joy on MSNBC subtitled, inter alia:

“VIRAL VIDEO SHOWS HIGH SCHOOL STUDENTS WEARING ‘MAGA’ HATS AND

MOCKING NATIVE AMERICANS” (the “Third Broadcast”).

       270.   The Third Broadcast was also posted on the MSNBC Facebook account.



                                           - 53 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 54 of 139 - Page ID#:
                                     354


        271.   The Third Broadcast remains available online and can be viewed by the

Court    at    https://www.msnbc.com/am-joy/watch/nathan-phillips-native-american-

man-harassed-by-high-schoolers-tells-his-story-

1429118531532?cid=sm_npd_ms_fb_ma&fbclid=IwAR28HWR7Jg11GZvW_q_pmrQn

CjOp0SFQGcEnqOSSkz_N2K-TB5Ml9eKSjHw (last visited Aug. 16, 2019).

        272.   The Third Broadcast features Nicholas prominently by publication of

portions of the Viral Video, including with the close-up of Nicholas’ face:




        273.   The Third Broadcast included a telephone interview of Phillips.

        274.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Third Broadcast, when viewed

in context and including all statements, images, graphics, and video contained and linked

to therein, conveyed a number of false and defamatory gists about Nicholas.


                                           - 54 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 55 of 139 - Page ID#:
                                     355


       275.   The Third Broadcast conveyed the false and defamatory gist that Nicholas

instigated a confrontation with Phillips and the Black Hebrew Israelites and otherwise

engaged in racist conduct.

       276.   The Third Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips and the Black Hebrew Israelites.

       277.   The Third Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.

       278.   The Third Broadcast conveyed the false and defamatory gist that Nicholas

disrupted the Indigenous Peoples March as part of his purportedly racist conduct.

       279.   The Third Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the fundamental standards of his religious community.

       280. The Third Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the policies of his school to such an extent that he was subject to

expulsion.

       281.   The Third Broadcast included narrative by Joy Reid, along with a telephone

interview by Reid of Phillips.

       282.   In its Third Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

              (a) The subtitle “VIRAL VIDEO SHOWS HIGH SCHOOL STUDENTS

                 WEARING ‘MAGA’ HATS AND MOCKING NATIVE AMERICANS”

              (b) The title and subtitle of the Internet version of the Third Broadcast,

                 “Nathan Phillips, Native American man harassed by high schoolers, tells

                 his story” and “Covington Catholic High School students wearing MAGA



                                          - 55 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 56 of 139 - Page ID#:
                                     356


                hats surrounded and taunted a Native American man as he performed

                the ‘American Indian Movement’ song about strength and courage.”

             (c) (Reid) “A moment from the [Indigenous Peoples] March has gone viral.”

                [then broadcasting video clip of Nicholas from Viral Video]

             (d) “The Catholic Diocese of Covington which oversees the school said in a

                statement, quote ‘We condemn the actions of the Covington Catholic

                School students towards Nathan Phillips specifically, and Native

                Americans in general. We extend our deepest apologies to Mr. Phillips.

                This behavior is opposed to the Church’s teachings on the dignity and

                respect of the human person.’ The diocese also said the matter is under

                investigation and that some students could be expelled.” [broadcasting

                video clip of Nicholas]

             (e) (interviewing Phillips) “‘It started at the end of our rally there on the

                Washington Monument grounds.’” [broadcasting video of Nicholas]

             (f) (Reid) “So wait, you’re saying there were two different groups of people

                who were confronting each other, the students and another group?”

                [broadcasting Viral Video of Nicholas]

             (g) (Phillips) “‘That was a build-up of about 2 hours of back and forth

                between the Black Israelites and the students. And we were standing

                there, watching this. First they came there, there was about 6 of them.

                They went away. They came back with about 20. They went away.

                They came back with about 60. They surrounded these black kids, these

                black guys, and taunting them and throwing back and forth racial

                taunts, back and forth. … Then they went away, that 60 went, then they

                                          - 56 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 57 of 139 - Page ID#:
                                     357


                 came back, 100 maybe 200 of them. And then they were just a big mob,

                 just ugly, ugly mob, you know.’” [broadcasting video of Nicholas]

              (h) (Reid) “[W]hat did you think was happening, what did you think their

                 goal was in facing you?”

               (Phillips) “‘Well, the goal of, what happened was that . . . their attention

               was on the Black Israelites, and when I seen what was happening right

               at the end, and where it was getting to, there was just like it needed that

               one little spark and that mob would have descended on those 4 guys and

               ripped them apart. That’s what it looked like, that’s what it felt like.’”

               [broadcasting video of Nicholas]

              (i) (Phillips) “‘[W]e’re at the end of our Indigenous Peoples March. . . . But

                 look at my America here, look at my white and black brothers over here

                 that they’re tearing at each other…’” [broadcasting video of Nicholas]

       283.   The Third Broadcast implied that NBCUniversal had information not

disclosed to its readers, because during the Third Broadcast, Reid admitted that there are

“so many people who took video” and that “you can see at one point that you [Phillips]

walk between these two groups of people. . . .”

       284.   Despite the fact that Reid was aware of, and admittedly personally had seen,

the longer video footage clearly showing Phillips approaching Nicholas and the CovCath

students from far away, Reid and NBCUniversal continued their false narrative

throughout the Third Broadcast by replaying over and over an approximately thirty (30)

second clip from the Viral Video and never showing any footage from any of the longer

videos that demonstrated what actually happened during the January 18 events.



                                           - 57 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 58 of 139 - Page ID#:
                                     358


        285.     It is unknown what other videos Reid watched, and there is no indication in

the Third Broadcast as to what those videos are or where they can be located.

        286.     In fact, at the time of the publication of the Third Broadcast, there were

videos available online that demonstrated that the narrative of events given by Phillips,

and blindly republished by NBCUniversal in the Third Broadcast, was entirely false.

        287.     There was no way for NBCUniversal’s viewers to determine that the

statements in the Third Broadcast were false, however, because Reid did not disclose

which videos she was describing and did not provide any video to her viewers aside from

the misleading Viral Video, which reinforced NBCUniversal’s false narrative portraying

the January 18 incident as a “hate crime.”

        Fourth Broadcast

        288. On the afternoon of January 20, 2019, NBCUniversal aired its fourth false

and defamatory broadcast, also published online, on MSNBC Live with Kendis Gibson,

subtitled, inter alia: “TRUMP REPORT CARD: GRADING PRESIDENT TRUMP ON

RACE RELATIONS” (the “Fourth Broadcast”).

        289.     The Fourth Broadcast remains available online and can be viewed by the

Court       at       https://www.msnbc.com/kendis-gibson/watch/has-president-trump-

improved-america-s-racial-tensions-1429211203702 (last visited Aug. 16, 2019).

        290. The Fourth Broadcast opened by republishing the Viral Video that features

Nicholas’ face:




                                             - 58 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 59 of 139 - Page ID#:
                                     359




Additionally, the video cover image that is online is a still from the Viral Video that focuses

on Nicholas’ face.

       291.   The video cover image of Nicholas’ face above the headline “Has President

Trump improved America’s racial tensions?” ties Nicholas to the entire broadcast and

makes Nicholas the “poster child” for the discussion about “racial tensions.”

       292.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Fourth Broadcast, when viewed

in context and including all statements, images, graphics, and video contained and linked

to therein, conveyed a number of false and defamatory gists about Nicholas.

       293.   The Fourth Broadcast conveyed the false and defamatory gist that Nicholas’

actions during the January 18 incident constituted one of many recent “hate crimes”

committed as a result of Donald Trump’s presidency.

                                            - 59 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 60 of 139 - Page ID#:
                                     360


       294.   The Fourth Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.

       295.   The Fourth Broadcast conveyed the false and defamatory gist that Nicholas

disrupted the Indigenous Peoples March as part of his purportedly racist conduct.

       296.   The Fourth Broadcast included narrative by Kendis Gibson, along with his

discussion with MSNBC panelists including Danielle Moodie-Mills, MSNBC contributor

and host of political talk show #WokeAF; Katie Phang, MSNBC legal commentator; Basil

Smikle, Democratic strategist; and Noah Rothman, MSNBC contributor.

       297.   In its Fourth Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

              (a) The subtitle “VIRAL MOMENT AT INDIGENOUS PEOPLES MARCH”

              (b) (Gibson) “It is the viral video many people are talking about this

                 weekend – an interaction between Native American activists and a

                 group of high school students from the Cincinnati area who were in

                 D.C. for the anti-abortion March for Life. It’s one of several recent

                 incidents under scrutiny. In Brooklyn you recall, a prep school is under

                 fire after video surfaced of students in black face. Add that to the Permit

                 Patties and the Barbecue Beckies of the past two years and it begs the

                 question of where we are right now as a country at the halfway point of

                 the Trump presidency. … I stopped at Permit Patty and Barbecue Becky

                 because there were so many. … Do you think, what is it – what has

                 happened since two years ago today? Is it that we have more cell phones

                 that are shooting these incidents or are these incidents on the rise?”

                 [broadcasting Viral Video with close-up of Nicholas’ face]

                                          - 60 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 61 of 139 - Page ID#:
                                     361


             (c) (Moodie-Mills) “I think that what we are seeing is what we knew to be

                true when Trump was campaigning before he became President. When

                he comes out of the gate talking about Mexicans being rapists and

                murderers and playing to the bottom of American sensibilities and

                playing to race, and racism, this is what was going to happen. It is not

                that there are more people with cameras. It’s that more white people

                feel emboldened to show their racism because they have a friend in the

                White House. No one – no one has come out against what they saw

                yesterday on the Lincoln Memorial, on the steps of the Lincoln

                Memorial. You haven’t heard from Mitch McConnell – these are kids

                from, from his state. You haven’t heard from the President condemning

                what he saw, you know, ‘This is not what my Make American Great Again

                means,’ as they’re chanting ‘build the wall.’”

             (d) (Gibson) “We do have the FBI data that shows hate crimes are on the

                rise. Up 17% from 2016.” [broadcasting graphic:




                                                                     ]

                                         - 61 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 62 of 139 - Page ID#:
                                     362


              (e) (Phang) “Donald Trump took the training wheels off of racism. . . . Other

                  than emboldening people, there’s no guard rails anymore.”

       298.   MSNBC and its panel led off its discussion about the increase of “hate

crimes” under President Trump by broadcasting the Viral Video showing Nicholas’ face,

and they discussed the January 18 incident in the context of the FBI statistics regarding

“hate crimes.”

       299.   Under the Hate Crime Statistics Act, 28 U.S.C. § 534, the FBI data on hate

crimes includes “crimes against persons,” including “aggravated assault, simple assault,

intimidation. . . .” See https://www.fbi.gov/services/cjis/ucr/hate-crime (last visited

Apr. 26, 2019).

       300. Toward the end of the segment, as each panelist provided a “grade” for

President Trump’s race relations, Smikle gave his grade of “F” and added that “as a kid

that went to Catholic school for 12 years, that video just, just hurt my heart.” Gibson

responded that “[i]t is tough for a lot of people to watch.”

       301.   This exchange between Smikle and Gibson confirms that the gist of the

entire segment – from the beginning playing the Viral Video to the end expressing dismay

over the January 18 incident – that discusses the rise in hate crimes and President

Trump’s poor grades on race relations was focused on, and was of and concerning,

Nicholas and the January 18 incident.

       Fifth Broadcast

       302.   On the night of January 20, 2019, NBCUniversal aired its fifth false and

defamatory broadcast on MSNBC on Kasie DC, subtitled, inter alia: “CONFRONTATION

AT LINCOLN MEMORIAL GOES VIRAL” (the “Fifth Broadcast”).



                                           - 62 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 63 of 139 - Page ID#:
                                     363


       303.   The Fifth Broadcast (in two different segments) can be viewed by the Court

at (1) https://www.dropbox.com/s/n31f4k0caepshlo/2019-01-20%20Kasie%20DC%20-

%208_38_47%20PM%20-%208_41_18%20PM.mp4?dl=0                                          and

(2) https://www.dropbox.com/s/4qu97s8d8tll8xv/2019-01-20%20Kasie%20DC%20-

%208_44_19%20PM%20-%208_51_06%20PM.mp4?dl=0 (last visited Aug. 16, 2019).

       304. The Fifth Broadcast features Nicholas prominently by publication of the

Viral Video with the close-up of Nicholas’ face. The Fifth Broadcast also identified the

students as being from CovCath, and in Segment 2, Nicholas is identified by name.

       305.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Fifth Broadcast, when viewed in

context and including all statements, images, graphics, and video contained and linked to

therein, conveyed a number of false and defamatory gists about Nicholas.

       306. The Fifth Broadcast conveyed the false and defamatory gist that Nicholas

instigated a confrontation with Phillips and otherwise engaged in racist conduct.

       307.   The Fifth Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips.

       308. The Fifth Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.

       309. The Fifth Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the fundamental standards of his religious community.

       310.   The Fifth Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the policies of his school to such an extent that he was subject to

expulsion.



                                         - 63 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 64 of 139 - Page ID#:
                                     364


       311.   The Fifth Broadcast conveyed the false and defamatory gist that Nicholas’

actions during the January 18 incident constituted one of many recent “hate crimes”

committed in this country.

       312.   During the initial segment of the Fifth Broadcast, Peter Alexander, the

substitute host that night, interviewed Senator James Lankford and asked him about the

January 18 incident. During the second segment of the Fifth Broadcast, Alexander talked

to the MSNBC panel including Marc Morial, president of the National Urban League;

Michael Steele, former RNC Chairman; and Sam Stein, MSNBC contributor.

       313.   In its Fifth Broadcast, NBCUniversal published or republished the following

false and defamatory statements:

          Segment 1

              (a) (Alexander) “[Y]ou saw what was a scene, and we’re still trying to fully

                 understand the context of all of it, but there certainly was taunting by

                 some young men, many of them wearing Make America Great hats, to a

                 Native American on the steps of the Lincoln Memorial yesterday.”

              (b) (Alexander) “Is that taunting ever appropriate, sir, to a Native American

                 on the steps of the Lincoln Memorial?”

              (c) Still photograph of The New York Times’ headline “Viral Video Shows

                 Boys in ‘Make American Great Again’ Hats Surround Native Elder”

                 along with photograph of Nicholas from Viral Video:




                                          - 64 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 65 of 139 - Page ID#:
                                     365




          Segment 2

             (d) (Alexander) “By now it’s likely that you’ve seen this video of a group of

                high school students in a face-off with a Native American elder and a

                Vietnam Veteran.” [broadcasting clip from Viral Video]

             (e) (Alexander) “This short section of video, part of a much longer series of

                exchanges, has become a flashpoint. . . . It’s a lot to make sense of

                tonight, and while how it all started remains in dispute, the net result is

                that video, and Americans again trying to figure out where race relations

                stand in this country.” [broadcasting clip of Nicholas from Viral Video:




                                         - 65 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 66 of 139 - Page ID#:
                                     366




                                                                                      ]

             (f) Still photograph of NBC headline “Catholic school to investigate

                taunting of Native Americans” with a still of Nicholas from the Viral

                Video:




             (g) “The Diocese of Covington released a statement apologizing to Phillips

                and saying quote ‘This behavior is opposed to the Church’s teachings on

                the dignity and respect of the human person. The matter is being



                                        - 66 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 67 of 139 - Page ID#:
                                     367


                investigated and we will take appropriate action, up to and including

                expulsion.’”

             (h) (Alexander) “[T]his really is a part of a broader sort of moment in

                America, right, where things just get ugly out of nowhere on MLK

                weekend, for heaven’s sakes, this exchange, whatever the origins of it

                were, happens on the steps of the Lincoln Memorial.”

             (i) (Steele) “We’ve come a long, long way from the days of dogs, police dogs,

                and fire hoses and lynchings and those types of things, but those

                activities take different forms today and they manifest themselves very

                differently. [subtitle “VIRAL VIDEO IGNITES DEBATE ABOUT RACE

                RELATIONS IN AMERICA”:




                                                                                      ]

             (j) The KKK, the Nazis, they aren’t running around in hoods and burning

                crosses, they’re getting tiki torches and wearing Izods and pullovers. . . .

                And walking in public.” [broadcasting video cover image of Nicholas

                from Viral Video with NBC headline “Catholic school to investigate

                taunting of Native Americans”:
                                          - 67 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 68 of 139 - Page ID#:
                                     368




                                                                                     ]

             (k) (Stein) “You can’t separate the larger context from the video. As much

                as we want to say that’s one singular incident, the fact of the matter is

                that hate crimes are definitely on the rise.”

             (l) (Morial) “I do not see it as complicated or nuanced. I don’t see it as

                Democrats looking at it one way or Republicans looking at it another

                way. I think the Archdiocese of Covington, Kentucky, put it straight.

                These actions of our students are inconsistent with the teachings of our

                Church, and that if we verify that what we’ve seen already has happened,

                we’re going to discipline and we may expel these students. . . . We have

                to condemn this . . . and help them understand why this is inappropriate

                and how mocking people is not the American way.” [broadcasting still

                photo of Nicholas from Viral Video with New York Times headline “Viral

                Video Shows Boys in ‘Make America Great Again’ Hats Surround Native

                Elder”:




                                         - 68 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 69 of 139 - Page ID#:
                                     369




                                                                                            ]

              (m)    (Stein) “Clearly on the video, there is some reprehensible actions by

                 these students . . . even the odd sort of smugness of the kid getting into

                 this man’s face. That’s clearly evident and no one can deny, no one

                 should, deny it. . . . I don’t think what these kids did was excusable.”

       314.   The Fifth Broadcast published pictures of Nicholas’ face during key

statements of the broadcast – including when Steele said that KKK and Nazis were

“walking in public” and when Morial said “we have to condemn this,” thereby tying

Nicholas specifically to those statements as well as to the broadcast as a whole.

       315.   Toward the end of the second segment of the Fifth Broadcast, Alexander

finally advised his viewers that Nicholas had issued a statement earlier that day

denouncing the “outright lies” about him, and Alexander admitted that “it says a lot about

this sort of Twitter-culture we live in where . . . a 10-second video is enough for people to

draw conclusions – it’s a reminder to all of us we’ve got to wait for answers before we

really start to – uh, come to our final conclusions on these types of topics.”




                                           - 69 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 70 of 139 - Page ID#:
                                     370


       316.   Despite Alexander’s admission that we need to “wait” before reaching

conclusions, and despite Alexander’s admission that the video clip showed by MSNBC

was a “short section of video, part of a much longer series of exchanges,” MSNBC

continued during the Fifth Broadcast to broadcast only the same brief clip from the Viral

Video and failed to show any clips from any of the other longer videos that were readily

available by the night of January 20 that showed how the incident actually occurred.

       317.   The Fifth Broadcast implied that NBCUniversal had information not

disclosed to its readers through Alexander’s references to other videos.

       318.   Despite the fact that Alexander apparently was aware of the longer video

footage clearly showing Phillips approaching Nicholas and the CovCath students from far

away, Alexander and NBCUniversal continued their false narrative throughout the Fifth

Broadcast by replaying only the Viral Video and never showing any footage from any of

the longer videos that demonstrated what actually happened during the January 18

events.

       319.   It is unknown to what “longer series of exchanges” Alexander was referring,

and there is no indication in the Fifth Broadcast as to what those videos are or where they

can be located.

       320.   In fact, at the time of the publication of the Fifth Broadcast, there were

videos available online that demonstrated that the narrative of events given by Phillips,

and blindly republished by NBCUniversal in the Fifth Broadcast, was entirely false.

       321.   There was no way for NBCUniversal’s viewers to determine that the

statements in the Fifth Broadcast were false, however, because Alexander did not disclose

which videos he was describing and did not provide any video to his viewers aside from



                                          - 70 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 71 of 139 - Page ID#:
                                     371


the misleading Viral Video, which reinforced NBCUniversal’s false narrative portraying

the January 18 incident as a “hate crime.”

       322.   NBCUniversal continued its false narrative that it was not clear how the

incident started and that the January 18 incident was a “hate crime” during the Fifth

Broadcast even though it was clear by that point that the description was false and that

Nicholas had not committed any racist acts whatsoever – much less any criminal or racist

behavior that could be characterized as a “hate crime” or an indication of the state of “race

relations” in America.

       Sixth Broadcast

       323.   Early on Monday morning, January 21, 2019, NBCUniversal aired its sixth

false and defamatory broadcast on the TODAY Show, subtitled, inter alia,

“CONFRONTATION GOES VIRAL:                STUDENT SPEAKS OUT AFTER TAUNTING

CAUGHT ON TAPE” (the “Sixth Broadcast”).

       324.   The    Sixth    Broadcast      can      be   viewed   by    the    Court    at

https://www.dropbox.com/s/sv5hywcu9podmdz/2019-01-21%20Today%20-

%207_11_41%20AM%20-%207_14_30%20AM.mp4?dl=0 (last visited Aug. 16, 2019).

       325.   The Sixth Broadcast features Nicholas prominently by publication of the

Viral Video and the close-up cover image of Nicholas’ face.

       326.   The Sixth Broadcast published portions of a taped interview of Phillips.

       327.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Sixth Broadcast, when viewed in

context and including all statements, images, graphics, and video contained and linked to

therein, conveyed a number of false and defamatory gists about Nicholas.



                                             - 71 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 72 of 139 - Page ID#:
                                     372


       328.   The Sixth Broadcast conveyed the false and defamatory gist that Nicholas

instigated a confrontation with Phillips and the Black Hebrew Israelites and otherwise

engaged in racist conduct.

       329.   The Sixth Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips.

       330.   The Sixth Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.

       331.   The Sixth Broadcast conveyed the false and defamatory gist that Nicholas

disrupted the Indigenous Peoples March as part of his purportedly racist conduct.

       332.   The Sixth Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the fundamental standards of his religious community.

       333.   The Sixth Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the policies of his school to such an extent that he was subject to

expulsion.

       334.   During the Sixth Broadcast, Craig Melvin introduced the discussion of the

January 18 incident and also introduced Ron Allen, who in turn introduced his pre-

recorded report on the January 18 incident.

       335.   In its Sixth Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

              (a) The sub-title “STUDENT SPEAKS OUT AFTER TAUNTING CAUGHT

                 ON TAPE”

              (b) (Melvin) “[N]ew questions this morning surrounding an incident that

                 went viral over the weekend. A lot of folks are talking about this, and it

                 shows a group of high school students from Kentucky appearing to

                                          - 72 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 73 of 139 - Page ID#:
                                     373


                taunt a Native American elder during a rally in Washington.”

                [broadcasting clip of Nicholas from Viral Video:




                                                                                          ]

             (c) (Allen) “Those students … have been widely condemned for what many

                see as racist behavior. Now they are facing possible expulsion from

                school.” [broadcasting still photo of Nicholas in the background:




                                                                                      ]

             (d) In the pre-recorded report by Ron Allen (the “Ron Allen Video”) that was

                broadcast during the Sixth Broadcast:

                i. (interviewing Phillips) “‘I was scared. I was afeared.’”

                                         - 73 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 74 of 139 - Page ID#:
                                     374


                 ii. (Phillips) “‘I intervened and things just escalated from there.’”

                iii. (Allen) “The member of the Hebrew Israelites who filmed the initial

                     encounter tells NBC News it started when the students started

                     mocking them.”

                iv. (Allen) “[T]he Kentucky Catholic school and Diocese that some of the

                     students belong to saying in a statement they ‘condemn the actions

                     of the students’ and ‘we extend our deepest apologies to Mr. Phillips.

                     We will take appropriate action up to and including expulsion.’”

                 v. (interviewing Covington, Kentucky Mayor Joseph Meyer) “‘It

                     represented a behavior and an attitude that certainly does not reflect

                     the values that we here in Covington, Kentucky, have and

                     promote.’” [broadcasting video of Nicholas]

       336.   During the Sixth Broadcast, NBCUniversal included very brief clips from

other videos that had been available online for at least two days.

       337.   However, NBCUniversal continued primarily to broadcast the same clip

from the Viral Video and broadcast only approximately four seconds from the longer,

more relevant Banyamyan Video of Phillips and his group walking across to confront

Nicholas and his CovCath classmates.

       338.   During the Sixth Broadcast, Allen described the Banyamyan Video as a

“new” video even though it had been available on Facebook since January 18 and widely

available on the internet since just after midnight on January 20 – long before the Sixth

Broadcast.




                                           - 74 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 75 of 139 - Page ID#:
                                     375


         Seventh Broadcast

         339.   Also on Monday morning, January 21, 2019, NBCUniversal aired its seventh

false and defamatory broadcast on MSNBC Live with Hallie Jackson, subtitled, inter alia,

“VIRAL CONFRONTATION: TEENS APPEAR TO TAUNT NATIVE AMERICAN ELDER”

(the “Seventh Broadcast”).

         340. The     Seventh    Broadcast      can   be   viewed   by    the   Court   at

https://www.dropbox.com/s/fb70qou42ylplyd/2019-01-

21%20MSNBC%20Live%20With%20Hallie%20Jackson%20-

%2010_38_18%20AM%20-%2010_45_31%20AM.mp4?dl=0 (last visited Aug. 16,

2019).

         341.   The Seventh Broadcast features Nicholas prominently by publication of the

Viral Video and by identification of Nicholas by name. The Seventh Broadcast began by

republishing the Viral Video with the close-up of Nicholas’ face:




         342.   The Seventh Broadcast published portions of a taped interview of Phillips.

         343.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Seventh Broadcast, when viewed
                                             - 75 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 76 of 139 - Page ID#:
                                     376


in context and including all statements, images, graphics, and video contained and linked

to therein, conveyed a number of false and defamatory gists about Nicholas.

       344.     The Seventh Broadcast conveyed the false and defamatory gist that Nicholas

instigated a confrontation with Phillips and the Black Hebrew Israelites and otherwise

engaged in racist conduct.

       345.     The Seventh Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips.

       346.     The Seventh Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.

       347.     The Seventh Broadcast conveyed the false and defamatory gist that

Nicholas’ behavior violated the fundamental standards of his religious community.

       348.     The Seventh Broadcast conveyed the false and defamatory gist that

Nicholas’ behavior violated the policies of his school to such an extent that he was subject

to expulsion.

       349.     During the Seventh Broadcast, Hallie Jackson introduced the segment,

which included the report from Ron Allen, followed by an interview of Tara Houska, one

of the organizers of the Indigenous Peoples March.

       350.     In its Seventh Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

                (a) The subtitle “TEENS APPEAR TO TAUNT NATIVE AMERICAN

                   ELDER”

                (b) (Jackson) “The encounter as you can see there caught on tape shows a

                   group of teenagers in those red Make America Great Again hats



                                           - 76 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 77 of 139 - Page ID#:
                                     377


                appearing to taunt a Native American veteran.” [broadcasting video of

                Nicholas]

             (c) (Allen) “The students from Kentucky . . . are being widely condemned on

                social media and elsewhere for what appears to be racist behavior

                directed at that Native American elder. The students are even facing the

                possible threat of being expelled from school because of what they do –

                they did.”

             (d) The republication of the false and defamatory statements in the Ron

                Allen Video.

             (e) (interviewing Houska) “‘[B]ehind me, I saw maybe 100 students who

                were getting louder and louder and louder, all wearing Make America

                Great Again hats. . . . I saw the elder that was there, Nathan Phillips,

                and the people around him, but I didn’t realize what would end up

                happening – which was them surrounding him and chanting ‘build the

                wall’ and a youth standing directly in his face in a very leering,

                aggressive manner.’” [broadcasting Viral Video focusing on Nicholas’

                face:




                                         - 77 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 78 of 139 - Page ID#:
                                     378




                                                                                           ]

              (f) (Houska) “‘Clearly those students have no idea who Native American

                 people are, to surround an Indigenous elder and chant ‘build the wall’

                 kind of exposes that it really has nothing to do with border security, it

                 seems like it’s an issue of race and white supremacy.’” [broadcasting

                 video of Nicholas]

              (g) (Houska) “‘It was unequivocally condemned by the high school. They

                 said there is no gray area. So to the people that are saying back and forth

                 well it was this version and I have this angle, I was there, and I witnessed

                 something that was very aggressive and something that was very

                 frightening …

               (Jackson) “With these groups chanting at each other basically?

               (Houska) “Exactly – and to see that kind of level of antagonism and hate,

              you can’t fake that.’”

       351.   Although Allen said to NBCUniversal’s viewers “here’s a look at the video,

take a look for yourself,” NBCUniversal then played the same short clip from the Viral



                                           - 78 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 79 of 139 - Page ID#:
                                     379


Video that MSNBC and NBCUniversal had been playing over and over for the prior two

days.

        352.   The Seventh Broadcast implied that NBCUniversal had information not

disclosed to its readers when Jackson said to Houska “so you’ve seen the videos” and she

asked Houska: “What would your message be to conservatives, for example, who look at

this video and who look at the other videos around this event and who have a different

interpretation of what happened?”

        353.   Despite referencing the “other videos” and purporting to be broadcasting

statements that were comments on all available videos, NBCUniversal showed only

approximately four seconds of the portion of the Banyamyan Video that showed Phillips

walking across and past the open steps, directly to the CovCath students, and eventually

zeroing in on Nicholas.

        354.   Allen disingenuously said that “I think it’s safe to say that a lot of people

hope to see more video to shed more light on exactly what might have happened here” –

despite the fact that NBCUniversal had access to all of the video it needed at that point to

accurately show what had happened when Phillips approached Nicholas.

        355.   It is unknown what other videos Jackson was referencing, and there is no

indication in the Seventh Broadcast as to what those videos are or where they can be

located.

        356.   In fact, at the time of the publication of the Seventh Broadcast, there were

videos available online that demonstrated that the narrative of events given by Phillips,

and blindly republished by NBCUniversal in the Seventh Broadcast, was entirely false.

        357.   There was no way for NBCUniversal’s viewers to determine that the

statements in the Seventh Broadcast were false, however, because NBCUniversal did not

                                           - 79 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 80 of 139 - Page ID#:
                                     380


disclose which videos were being referenced and did not provide any video to its viewers

aside from the misleading Viral Video, which reinforced NBCUniversal’s false narrative

portraying the January 18 incident as a “hate crime.”

       Eighth Broadcast

       358.   During its mid-day news show on Monday morning, January 21, 2019,

NBCUniversal aired its eighth false and defamatory broadcast on MSNBC Live with Craig

Melvin, subtitled, inter alia, “VIRAL CONFRONTATION: VIRAL VIDEO OF APPARENT

CONFRONTATION BETWEEN STUDENTS AND NATIVE AMERICAN SPARKS

OUTRAGE” (the “Eighth Broadcast”).

       359.   The Eighth Broadcast, which is in three (3) different segments, can be

viewed by the Court at:

(1) https://www.dropbox.com/s/2ivupg4pfpgpj8r/2019-01-

22%20MSNBC%20Live%20With%20Craig%20Melvin%20-%2011_36_44%20AM%20-

%2011_37_08%20AM.mp4?dl=0;

(2) https://www.dropbox.com/s/qis1mhdj9l4rune/2019-01-

22%20MSNBC%20Live%20With%20Craig%20Melvin%20-%2011_40_38%20AM%20-

%2011_42_57%20AM.mp4?dl=0; and

(3)    https://www.dropbox.com/s/wqwmypokqsv3y7z/2019-01-

22%20MSNBC%20Live%20With%20Craig%20Melvin%20-%2011_46_32%20AM%20-

%2011_50_12%20AM%20%281%29.mp4?dl=0 (last visited Aug. 16, 2019).

       360. The Eighth Broadcast features Nicholas prominently by publication of the

Viral Video and the video cover image of the close-up of Nicholas’ face.

       361.   The Eighth Broadcast published portions of a taped interview of Phillips.



                                          - 80 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 81 of 139 - Page ID#:
                                     381


       362.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Eighth Broadcast, when viewed

in context and including all statements, images, graphics, and video contained and linked

to therein, conveyed a number of false and defamatory gists about Nicholas.

       363.   The Eighth Broadcast conveyed the false and defamatory gist that Nicholas

instigated a confrontation with Phillips and the Black Hebrew Israelites and otherwise

engaged in racist conduct.

       364.   The Eighth Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips.

       365.   The Eighth Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.

       366.   The Eighth Broadcast conveyed the false and defamatory gist that Nicholas

disrupted the Indigenous Peoples March as part of his purportedly racist conduct.

       367.   The Eighth Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the fundamental standards of his religious community.

       368.   The Eighth Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the policies of his school to such an extent that he was subject to

expulsion.

       369.   During the Eighth Broadcast, Melvin provided an introduction during

segment 1; the Ron Allen pre-recorded video was re-broadcast during segment 2; and

Melvin interviewed Chase Iron Eyes, Indigenous Peoples March spokesman, during

segment 3.

       370.   In its Eighth Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

                                         - 81 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 82 of 139 - Page ID#:
                                     382


          Segment 1

             (a) (Melvin) “Outrage over that now viral video showing teenagers from

                Kentucky appearing to taunt a Native American elder at a Washington

                March.” [broadcasting photo of Nicholas from Viral Video:




                                                                                    ]

       Segment 2

             (b) (Melvin) “New questions this morning about a now viral video showing

                a group of high school students from Kentucky appearing to taunt a

                Native American elder in Washington, D.C. over the weekend.”

             (c) The republication of the false and defamatory statements in the Ron

                Allen Video.

          Segment 3

             (d) (Melvin) “There are new questions this morning about that video that

                went viral involving a group of teenagers at the Indigenous Peoples

                March.” [broadcasting Viral Video featuring Nicholas’ face]

             (e) (interviewing Chase Iron Eyes) “‘The young MAGA-swag-hat-wearing

                kids, numbering between 60 and 100, obviously felt antagonized by
                                        - 82 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 83 of 139 - Page ID#:
                                     383


                 that [the Black Israelites’ bigotry], and Nathan Phillips, one of our

                 elders, who was closing out the day’s ceremonies . . . what we perceived

                 was a very tense situation, and our elder, Nathan Phillips, did what he

                 thought he could offer and standing in a peaceful and prayerful way

                 and tried to defuse that situation. . . .” [broadcasting Viral Video of

                 Nicholas]

              (f) (Chase Iron Eyes) “‘We have a racially charged environment with a

                 President who is giving license to this kind of behavior, so when these

                 kids show up and they’re being very loud, very disruptive, and doing the

                 tomahawk chop . . . it doesn’t matter how people spin it. Our elder felt

                 threatened there. He apprehended, he felt, there was an apprehension

                 of a legitimate and objective threat of harm or violence or offensive

                 contact.’”

       371.   As in the Seventh Broadcast, NBCUniversal falsely presented the

Banyamyan Video as “new,” but showed only a few seconds of the relevant portion of that

video and did not provide viewers with a fuller review of the video showing Phillips

targeting Nicholas and his CovCath classmates.

       372.   Chase Iron Eyes described “the newly released video showing the Black

Israelites hurling derogatory remarks and expressing their extreme hate and bigotry

towards everybody around them” – clearly describing the Banyamyan Video (although

not identifying it as such) – but while he was speaking about the Banyamyan Video,

NBCUniversal misleadingly broadcast the Viral Video showing Nicholas’ face instead of

the video that Chase Iron Eyes was actually describing:



                                         - 83 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 84 of 139 - Page ID#:
                                     384




       373.   Chase Iron Eyes also urged viewers to “review the entire video,” although

NBCUniversal did not provide viewers with any information about the “entire video” but

continued to provide its viewers only with the images from the short and misleadingly

edited Viral Video.

       374.   NBCUniversal did broadcast a few seconds from a video posted by another

member        of      the     group      who       was       with      Phillips,    see

https://www.instagram.com/p/Bs0m92rHOkG/?utm_source=ig_share_sheet&igshid=

d63mfh1ueq60 (last visited Aug. 15, 2019), but that video does not depict the lead-up to

the January 18 incident when Phillips approached Nicholas but, like the Viral

Video, is misleading by failing to show that it was Phillips who caused the January 18

incident.

       375.   NBCUniversal viewers watching the Eighth Broadcast could not evaluate

the truth or falsity of the statements being made by Chase Iron Eyes because

NBCUniversal did not disclose what “the entire video” was or where to watch it and



                                         - 84 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 85 of 139 - Page ID#:
                                     385


instead misleadingly played the Viral Video as if that was the video that Chase Iron Eyes

was discussing.

       376.   Instead of broadcasting the truth, NBCUniversal continued to create a false

narrative that Nicholas’ actions during the January 18 incident created some type of racial

conflict or contributed to problems with race relations in this country.

       Ninth Broadcast

       377.   On the night of Monday, January 21, 2019, NBCUniversal aired its ninth

false and defamatory broadcast on NBC Nightly News with Lester Holt, subtitled, inter

alia, “CONTROVERSIAL CONFRONTATION” (the “Ninth Broadcast”).

       378.   The    Ninth    Broadcast     can    be    viewed    by      the   Court   at

https://www.dropbox.com/s/59fweszprk4q1v7/2019-01-

21%20NBC%20Nightly%20News%20With%20Lester%20Holt%20-

%207_11_07%20PM%20-%207_13_05%20PM.mp4?dl=0 (last visited Aug. 16, 2019).

       379.   The Ninth Broadcast features Nicholas prominently by identification of him

by name and by publication of the close-up of his face in the Viral Video.

       380. In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Ninth Broadcast, when viewed

in context and including all statements, images, graphics, and video contained and linked

to therein, conveyed a number of false and defamatory gists about Nicholas.

       381.   The Ninth Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips and otherwise engaged in racist conduct.

       382.   The Ninth Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.



                                          - 85 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 86 of 139 - Page ID#:
                                     386


       383.    During the Ninth Broadcast, Lester Holt introduced a report by Ron Allen.

Allen’s piece includes clips of interviews with Phillips and a short clip from an interview

with Tara Houska, one of the organizers of the Indigenous Peoples March.

       384.    In its Ninth Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

               (a) (Allen) “This face to face confrontation igniting charges of racism.

                   Kentucky high school students accused of mocking Native American

                   elder, Nathan Phillips. . . .” [broadcasting video clip of Nicholas from

                   Viral Video]

               (b) (interviewing Phillips) “‘I was scared. I was afeared.’”

               (c) (Phillips) “‘I intervened and things just escalated from there.’”

               (d) (interviewing Houska) “‘He got caught doing something that was

                   incredibly racist and disrespectful, and now he’s backpedaling.’”

               (e) (Allen) “The school and local diocese have apologized to Phillips, a

                   Vietnam veteran, and the search for more video and answers continues.”

       385.    The Ninth Broadcast was aired the night of January 21 – 3 days after the

initial Taitano Videos and Viral Video were published and at least 2 days after longer

videos were published accurately showing what happened during the January 18 incident.

       386.    During the Ninth Broadcast, Holt said that “new video is giving us a more

complete picture of what happened in that viral confrontation. . .” and that “the student

at the center of all this is defending himself. . . .”

       387.    By the time of the Ninth Broadcast on the night of January 21, numerous

celebrities and journalists had already apologized to Nicholas for speaking too hastily

about the January 18 incident. For example, Jamie Lee Curtis had apologized on Sunday,

                                              - 86 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 87 of 139 - Page ID#:
                                     387


January       19,   for    her    initial   remarks    condemning    Nicholas.   See,    e.g.,

https://people.com/politics/jamie-lee-curtis-apologizes-comments-student-native-

american-elder/ (last visited Apr. 25, 2019).

       388. Thus, NBCUniversal’s continued narrative trying to paint the Banyamyan

Video as “new” and to characterize Nicholas’ truthful descriptions of the January 18

incident as “defending himself” was nothing more than NBCUniversal’s attempt to

obfuscate the fact that NBCUniversal had from the very beginning provided false

information about the January 18 incident.

       389.     By the night of Monday, January 21, it had been established that in fact

Phillips approached Nicholas, and Nicholas had taken no action at all, much less any

racist or threatening actions.

       Tenth Broadcast

       390. On Tuesday morning, January 22, 2019, NBCUniversal aired its tenth false

and defamatory broadcast on MSNBC Live with Stephanie Ruhle, subtitled, inter alia,

“FUELING CONTROVERSY: TRUMP DEFENDS STUDENTS IN VIRAL VIDEO

SHOWING APPARENT CONFRONTATION WITH NATIVE AMERICAN VETERAN”

(the “Tenth Broadcast”).

       391.     The pre-recorded report by Gabe Gutierrez that was broadcast during the

Tenth Broadcast was also published by NBCUniversal that morning, January 22, on the

TODAY Show.

       392.     The       Tenth   Broadcast     can    be   viewed   by    the   Court     at

https://www.dropbox.com/s/f9536x5e47jw61b/2019-01-

22%20MSNBC%20Live%20With%20Stephanie%20Ruhle%20-

%209_38_46%20AM%20-%209_42_58%20AM.mp4?dl=0 (last visited Aug. 16, 2019).

                                              - 87 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 88 of 139 - Page ID#:
                                     388


       393.   The Tenth Broadcast features Nicholas prominently by identification of him

by name and by publication of the close-up of his face in the Viral Video.

       394.   The Tenth Broadcast published portions of a taped interview of Phillips.

       395.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Tenth Broadcast, when viewed

in context and including all statements, images, graphics, and video contained and linked

to therein, conveyed a number of false and defamatory gists about Nicholas.

       396.   The Tenth Broadcast conveyed the false and defamatory gist that Nicholas

instigated a confrontation with Phillips and the Black Hebrew Israelites and otherwise

engaged in racist conduct.

       397.   The Tenth Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips.

       398.   The Tenth Broadcast conveyed the false and defamatory gist that Nicholas

engaged in racist taunts.

       399.   The Tenth Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the fundamental standards of his religious community.

       400. The Tenth Broadcast conveyed the false and defamatory gist that Nicholas’

behavior violated the policies of his school to such an extent that he was subject to

expulsion.

       401.   During the Tenth Broadcast, Hallie Jackson, who was hosting for Stephanie

Ruhle, introduced Gabe Gutierrez, who reported live and also introduced his pre-

recorded report.

       402. In its Tenth Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

                                          - 88 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 89 of 139 - Page ID#:
                                     389


             (a) (Gutierrez) “The school and local diocese had previously condemned the

                kids’ actions, and said they were looking at possible expulsion.”

             (b) (Gutierrez) “One of those men [the Hebrew Israelites] says it all started

                when the students mocked them.”

             (c) (Gutierrez) “Phillips’ account has been interpreted differently.     On

                Saturday, he told The Washington Post ‘he felt threatened by the teens

                and that they swarmed around him.’ When he tried to leave, ‘that guy in

                the hat wouldn’t let him retreat.’ But he’s also told The Detroit Free

                Press that he decided to intervene between the students and the other

                group, calling it the moment he put himself ‘between beast and prey.’”

             (d) “He [Phillips] now says Sandmann should have accepted responsibility

                for his actions and should face consequences. ‘Instead of being expelled,

                the students should go through some kind of sensitivity training, that

                uh, they should uh, cultural education of some kind, and if they don’t,

                then don’t graduate.’” [broadcasting Viral Video of Nicholas:




                                         - 89 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 90 of 139 - Page ID#:
                                     390




       Eleventh Broadcast

       403.   Also on Tuesday morning, January 22, 2019, NBCUniversal aired its

eleventh false and defamatory broadcast on MSNBC Live with Craig Melvin, subtitled,

inter alia, “FUELING CONTROVERSY: TRUMP DEFENDS STUDENTS IN VIRAL

VIDEO SHOWING APPARENT CONFRONTATION WITH NATIVE AMERICAN

VETERAN” (the “Eleventh Broadcast”).

       404. The     Eleventh    Broadcast    can    be   viewed    by    the   Court    at

https://www.dropbox.com/s/rboxue1nuwn4e57/2019-01-

22%20MSNBC%20Live%20With%20Craig%20Melvin%20-%2011_33_20%20AM%20-

%2011_42_24%20AM.mp4?dl=0 (last visited Aug. 16, 2019).

       405.   The Eleventh Broadcast features Nicholas prominently by publication of the

Viral Video and photographs from those videos.

       406. In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Eleventh Broadcast, when

viewed in context and including all statements, images, graphics, and video contained and

linked to therein, conveyed a number of false and defamatory gists about Nicholas.

       407.   The Eleventh Broadcast conveyed the false and defamatory gist that

Nicholas instigated a confrontation with Phillips and otherwise engaged in racist conduct.

       408. The Eleventh Broadcast conveyed the false and defamatory gist that

Nicholas assaulted Phillips.

       409. The Eleventh Broadcast conveyed the false and defamatory gist that

Nicholas engaged in racist taunts.



                                          - 90 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 91 of 139 - Page ID#:
                                     391


       410.   In the Eleventh Broadcast, Craig Melvin introduced the segment and then

interviewed Matt Welch, Editor-in-Large at Reason Magazine, and Karine Jean-Pierre,

MSNBC contributor and Senior Advisor at moveon.org.

       411.   In its Eleventh Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

              (a) (Melvin) “[T]he Kentucky school at the center of that viral video

                 appearing to show students taunting a Native American elder. . . .”

                 [broadcasting video of Nicholas]

              (b) “I talked to an organizer from the event on Monday’s show – this

                 gentleman, he was there.         He painted a different picture of what

                 happened than what the students are describing. This is what he told

                 me: ‘. . . We know what we saw, and it doesn’t matter how people spin it.

                 Our elder felt threatened there.’”

              (c) (Melvin) “There’s video showing the kids doing the tomahawk chop,

                 other racial gestures. . . .”

              (d) (Jean-Pierre) “Look, this is not an isolated incident, and unfortunately

                 it will – we will continue to see more of these types of incidents, and I’ll

                 tell you right now why – it’s because of Donald Trump. . . . Look, racism

                 and bigotry absolutely existed before Donald Trump, but what he has

                 done is, he has allowed people, especially his base, people to support

                 him, to feel that they are emboldened and they can do these types of

                 things in public.”

              (e) (Jean-Pierre) “Let’s not forget Charlottesville – Charlottesville where a

                 young woman was murdered by a neo-Nazi. . . . Dr. Martin Luther King

                                             - 91 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 92 of 139 - Page ID#:
                                     392


                  would not want us to be quiet on any of this.           And I believe the

                  organizers. I believe the elders.”

              (f) (Melvin) “Here’s the thing, Matt Welch – racial incidents are going to

                  keep happening in this country. . . . Do you think that as long as this

                  President is in the White House, we are going to continue to see the

                  reaction and over-reaction that we have sometimes to incidents like

                  this. . . ?” [broadcasting photo of Nicholas from Viral Video:




                                                                                         ]

       412.   Early during the Eleventh Broadcast, Welch aptly recognized that “we’ve

lost our damn fool minds – we’re at Day 4 of parsing the smirk of a teen-ager. . . . We are

freaking out over what was at first a one-minute, kind of deceptively-presented video”

[then broadcasting same “deceptively-presented” clip of Nicholas from Viral Video].

       413.   Welch later points out to Melvin that “there’s video evidence of that kid –

the smirky-kid – telling his other friend ‘hey, you know, knock it off arguing with this

Native American elder over here, let’s try to cool things down. . . .’”



                                            - 92 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 93 of 139 - Page ID#:
                                     393


         414.     NBCUniversal did not, however, broadcast this video described by Welch

even though it was readily available at the time of the Eleventh Broadcast, thereby

establishing that NBCUniversal had additional information not available to its viewers

upon which it was basing its statements.4

         415.     In fact, at the time of the publication of the Eleventh Broadcast, there were

a number of videos available online that demonstrated that the narrative of events given

by Phillips, and blindly republished by NBCUniversal in the Eleventh Broadcast, was

entirely false.

         416.     There was no way for NBCUniversal’s viewers to determine that the

statements in the Eleventh Broadcast were false, however, because NBCUniversal did not

disclose which videos were being referenced and did not provide any video to its viewers

aside from the misleading Viral Video, which reinforced NBCUniversal’s false narrative

about the January 18 incident as a racially charged conflict.

         417.     Welch also pointed out that Phillips gave “two very conflicting stories –

versions of the events.”

         418.     Despite the caution voiced by Welch and his recognition that the initial

video – the one that NBCUniversal was continuing to replay over and over – was

“deceptive[],” Melvin and NBCUniversal nevertheless continued to portray the January

18 incident as a “racial incident” while a larger-than-life-sized photograph of Nicholas

loomed in the background.




4   This video evidence described by Welch is included in the Sandmann Video.
                                              - 93 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 94 of 139 - Page ID#:
                                     394


       Twelfth Broadcast

       419.     On Tuesday night, January 22, 2019, NBCUniversal aired its twelfth false

and defamatory broadcast on NBC Nightly News with Lester Holt, subtitled, inter alia,

“COVINGTON STUDENT AT CENTER OF VIRAL CONFRONTATION SPEAKS OUT”

(the “Twelfth Broadcast”).

       420. The       Twelfth    Broadcast     can    be   viewed   by    the   Court    at

https://www.dropbox.com/s/cfqivorrcft0giv/2019-01-

22%20NBC%20Nightly%20News%20With%20Lester%20Holt%20-

%207_09_10%20PM%20-%207_11_59%20PM%20%281%29.mp4?dl=0 (last visited

Aug. 16, 2019).

       421.     The Twelfth Broadcast features Nicholas prominently by identifying him by

name and including his image by publication of the Viral Video.

       422.     The Twelfth Broadcast published portions of a taped interview of Phillips.

       423.     In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Twelfth Broadcast, when viewed

in context and including all statements, images, graphics, and video contained and linked

to therein, conveyed a number of false and defamatory gists about Nicholas.

       424.     The Twelfth Broadcast conveyed the false and defamatory gist that Nicholas

instigated a confrontation with Phillips and otherwise engaged in racist conduct.

       425.     The Twelfth Broadcast conveyed the false and defamatory gist that Nicholas

assaulted Phillips.

       426.     The Twelfth Broadcast conveyed the false and defamatory gist that

Nicholas’ behavior violated the policies of his school to such an extent that he was subject

to expulsion.

                                             - 94 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 95 of 139 - Page ID#:
                                     395


       427.   In the Twelfth Broadcast, Lester Holt introduced and closed the segment,

with Gabe Guttierez providing the substance of the report.

       428.   In its Twelfth Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

              (a) (Holt) “Taking a turn now to the confrontation that’s become a

                 flashpoint for race and politics in this country. . . .” [broadcasting still

                 image from Viral Video and then the Viral Video:




                                                                                          ]

              (b) (interviewing Nathan Phillips) “‘I was afraid. I felt threatened, cause

                 when we were there and we were in front of them, they surrounded us.’”

              (c) The   subtitle   “NATIVE     AMERICAN       ELDER     SAYS     HE    FELT

                 ‘THREATENED’ BY STUDENTS”

              (d) (Guttierez) “Phillips says the students should accept responsibility for

                 their actions. ‘The students should go through some kind of sensitivity

                 training, cultural education of some kind.’” [showing Viral Video with

                 close-up of Nicholas’ face:


                                           - 95 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 96 of 139 - Page ID#:
                                     396




                                                                                            ]

              (e) (Gutierrez) “The diocese had initially said they could face expulsion.”

              (f) (Holt) “And by the way, Savannah went on to ask Sandmann about

                 allegations he and his classmates instigated the confrontation with

                 chants. . . .”

       429.   The Twelfth Broadcast implied that NBCUniversal had information not

disclosed to its viewers when Gutierrez referenced that “more videos emerged. . . .”

       430. NBCUniversal broadcast only about 4 seconds of the longer video that

showed Phillips approaching the students and while that footage played, Gutierrez said:

“But the chants continued when Phillips entered the picture, saying he was trying to

intervene.”

       431.   It is unknown to which videos Gutierrez was referring when he said that

“more videos emerged,” and there was no indication in the Twelfth Broadcast as to what

those videos are or where they can be located.




                                           - 96 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 97 of 139 - Page ID#:
                                     397


       432.   In fact, there were numerous videos available online contemporaneously

that demonstrated that the narrative of events given by Phillips, and blindly republished

by NBCUniversal in the Twelfth Broadcast, was entirely false.

       433.   There was no way for NBCUniversal’s viewers to determine that the

statements in the Twelfth Broadcast were false, however, because Gutierrez did not

disclose which videos he was describing and NBCUniversal only broadcast a few seconds

from the Banyamyan Video, which was available contemporaneously with the January 18

incident.

       Thirteenth Broadcast

       434.   Early Wednesday morning, January 23, 2019, NBCUniversal broadcast its

interview of Nicholas with Savannah Guthrie during the TODAY Show. Later that

morning, NBCUniversal aired its thirteenth false and defamatory broadcast on MSNBC

Live with Craig Melvin, subtitled, inter alia, “NBC NEWS EXCLUSIVE: KENTUCKY

STUDENT IN VIRAL VIDEO SPEAKS OUT” (the “Thirteenth Broadcast”).

       435.   The Thirteenth Broadcast remains available online and can be viewed by the

Court at http://www.msnbc.com/craig-melvin/watch/prof-eddie-glaude-underneath-

this-is-a-sense-of-double-standard-1430616131985 (last visited Aug. 16, 2019).

       436.   The Thirteenth Broadcast features Nicholas prominently by identifying him

by name and by publication of the close-up of his face from the Viral Video.

       437.   In addition to the individual statements constituting false and defamatory

accusations against Nicholas that are detailed below, the Thirteenth Broadcast, when

viewed in context and including all statements, images, graphics, and video contained and

linked to therein, conveyed a number of false and defamatory gists about Nicholas.



                                          - 97 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 98 of 139 - Page ID#:
                                     398


       438.   The Thirteenth Broadcast conveyed the false and defamatory gist that

Nicholas instigated a confrontation with Phillips and otherwise engaged in racist conduct.

       439.   The Thirteenth Broadcast conveyed the false and defamatory gist that

Nicholas assaulted Phillips.

       440. The Thirteenth Broadcast conveyed the false and defamatory gist that

Nicholas engaged in racist taunts.

       441.   In the Thirteenth Broadcast, Craig Melvin provided commentary and

interviewed Professor Eddie Glaude, MSNBC contributor and Chair of the Center for

African-American Studies at Princeton University.

       442.   In its Thirteenth Broadcast, NBCUniversal published or republished the

following false and defamatory statements:

              (a) (Melvin) “We are in a moment where our country’s divides, both

                 politically and culturally, can be captured in a frame of video – and the

                 images in this case of a Kentucky teenager, wearing a Make America

                 Great Again hat, and a Native American elder beating a drum, cleave

                 our society. . . . In reviewing all of the video we have of this incident,

                 we see the moment does not start here. . . . What’s unclear in the video

                 is who actually started the confrontation.” [broadcasting Viral Video of

                 Nicholas]

              (b) (Melvin) “We should note we have reached out to the other man in that

                 video, Nathan Phillips, to comment on Sandmann’s statement that he

                 has nothing to apologize for. He did not provide comment, but he has

                 told us in previous interviews that he walked between the students to

                 intervene but soon felt threatened when the students surrounded him.”

                                          - 98 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 99 of 139 - Page ID#:
                                     399


              (c) (Melvin) “One of the things that the young man did not say in that

                 interview, two very simple words: ‘I’m sorry.’ Had he uttered those

                 words, would that have changed any of this?”

              (d) (Glaude) “There was a sense in which the hat announced a certain set of

                 political commitments. Alyssa Milano, I think, the actress, describes the

                 hat as the modern day white sheet. . . . The hat in some ways represents

                 for many of us a kind of racial animus. . . .” [then broadcasting video of

                 Nicholas]

              (e) (Glaude) “There were also words. There were a lot of people who said

                 that, you know, ‘build the wall, build the wall,’ said that that was

                 shouted. . . . We saw footage later on of the young, young men cat-calling

                 at young women walking by. There’s so much there that we need to

                 unpack.”

       443.   The Thirteenth Broadcast explicitly stated that NBCUniversal had

information not disclosed to its viewers when Melvin said that “in reviewing all of the

video that we have of the incident, we see the moment does not start here.”

       444.   While he said that, NBCUniversal once again broadcast the Viral Video, did

not show its viewers where “the moment” started, and did not identify “all of the video”

to which Melvin was referring:




                                          - 99 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 100 of 139 - Page ID#:
                                     400




        445.   To the contrary, Melvin, who advised his viewers that NBCUniversal had

 reviewed “all of the video” of the January 18 incident, told his viewers that our country’s

 divides “can be captured in a frame of video” – the image from the misleading Viral Video.

        446.   Glaude also referenced other videos in his comments, and specifically

 mentioned “footage” of “the young men cat-calling at young women walking by.”

        447.   Nicholas and his classmates were not involved in any “cat-calling,” and no

 video “footage” shows his involvement.

        448.   There was no way for NBCUniversal’s viewers to determine that the

 statements in the Thirteenth Broadcast were false, however, because Melvin did not

 disclose what other videos were available and instead advised NBCUniversal’s viewers

 that NBCUniversal had reviewed “all of the video” and that the Viral Video adequately

 “captured” the moment.

        Fourteenth Broadcast

        449.   On Thursday morning, January 24, 2019, NBCUniversal aired its fourteenth

 false and defamatory broadcast on the TODAY Show, subtitled, inter alia, “NATHAN

 PHILLIPS SPEAKS OUT” (the “Fourteenth Broadcast”).
                                           - 100 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 101 of 139 - Page ID#:
                                     401


       450.   The Fourteenth Broadcast was an interview of Phillips by Savannah Guthrie

 presented as a response to the interview of Nicholas that was broadcast on the TODAY

 Show the previous day.

       451.   The Fourteenth Broadcast is online and can be viewed by the Court at

 https://www.today.com/video/native-american-elder-nathan-phillips-on-

 confrontation-i-forgive-him-1431131715937 (last visited Aug. 16, 2019).

       452.   The Fourteenth Broadcast features Nicholas prominently by identifying him

 by name and by publication of the Viral Video.

       453.   In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Fourteenth Broadcast, when

 viewed in context and including all statements, images, graphics, and video contained and

 linked to therein, conveyed a number of false and defamatory gists about Nicholas.

       454.   The Fourteenth Broadcast conveyed the false and defamatory gist that

 Nicholas instigated a confrontation with Phillips and otherwise engaged in racist conduct.

       455.   The Fourteenth Broadcast conveyed the false and defamatory gist that

 Nicholas assaulted Phillips.

       456.   The Fourteenth Broadcast conveyed the false and defamatory gist that

 Nicholas engaged in racist taunts.

       457.   In its Fourteenth Broadcast, NBCUniversal published or republished the

 following false and defamatory statements as part of the interview of Phillips by Guthrie:




                                          - 101 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 102 of 139 - Page ID#:
                                     402


                 (a) Q: “He [Nicholas] said when I asked directly that he didn’t think he

                    owed an apology but he does wish that he would have walked away. Was

                    that enough for you, or do you think he should have apologized?”5

                   (Phillips) “If there was an apology, there’d be an apology for his own

                   behavior to a lot of other peoples besides me, I’d be like way down on the

                   list of his people he needs to apologize to. What because of the tomahawk

                   chop and the mocking, and those things, and in one of his statements he

                   did say he was the leader of that, he got permission from this school

                   teacher, so, you know, there’s a lot of times he could have walked away.”

                 (b) Q: “Did you hear anyone say ‘build that wall?’ It isn’t audible on the

                    video clips I think that are out there, but did you hear that?”

                   (Phillips) “You know, I did hear that. And I have seen some out there, on

                   the Internets, where there’s, you can hear them saying ‘build that wall.’”

                   [broadcasting Viral Video of Nicholas:




                                                                                        ]



 5
     “Q:” denotes where questions are presented only for context.
                                             - 102 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 103 of 139 - Page ID#:
                                     403


             (c) Q: “And how did you feel in that moment, did you yourself feel

                threatened?”

               (Phillips) “Well, all that anger was directed at those four individuals, the

               Black Israelites and the youth there, um, and it was getting really explosive

               and so when I put, when we were – when I started praying, I asked

               Creator, God, to protect me, to stand with me, and I was just, to witness

               what was happening, and then when I put myself in prayer and used that

               drum to reach to God, um, that mass of young men surrounded me and

               the folks that were with me. . . .”

             (d) (Guthrie) “He [Nicholas] said yes, he thinks now he should have walked

                away. Do you think, sir, you should have walked away?”

               (Phillips) “That’s what I was trying to do. I was trying to walk away. There

               was a spot, there was a place where I could take my peoples, because we

               were surrounded. We couldn’t go right. We couldn’t go left, back, you

               know. And then, I was still in prayer, still singing, and then I was looking

               past the crowd and I took that first step and that crowd backed up. I took

               a second step and that crowd started scattering or breaking apart there.

               And I took a third part [sic] and I actually seen a, a clear space, and I said

               that’s the space, and we started going that way. And from somewhere,

               from a clear space, a person was there (gesturing with his hand directly in

               front of his face).”

             (e) (Guthrie) “You feel you were blocked.”

               (Phillips) “Oh, I was blocked.”



                                           - 103 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 104 of 139 - Page ID#:
                                     404


        458.   During the Fourteenth Broadcast, NBCUniversal gave Phillips yet another

 platform for his false statements that Nicholas and his classmates had “surrounded” him,

 even though the video footage was available that demonstrated prior to the time of the

 Fourteenth Broadcast that Phillips’ claims were lies.

        459.   Phillips intended to express facts about how the January 18 incident

 occurred, but he intentionally misrepresented those purported facts as he had done since

 the first interview he gave after the January 18 incident.

        460. During the Fourteenth Broadcast, Guthrie intentionally misrepresented

 Nicholas’ statements during her interview of him, including by falsely saying that

 Nicholas now says he “should” have walked away. To the contrary, Nicholas stated during

 his interview that although he wishes he “could” have walked away, he had “every right”

 to stand his ground.

        461.   Throughout the Fourteenth Broadcast, NBCUniversal continued to show

 clips from the Viral Video – the same clips that had been described correctly on MSNBC

 days earlier as “deceptively-presented” – instead of the longer clips that accurately

 showed what actually happened during the January 18 incident.


        Fifteenth Broadcast

        462.   On Sunday, January 27, 2019 – 9 days after the January 18 incident –

 NBCUniversal aired its fifteenth false and defamatory broadcast on AM Joy on MSNBC,

 subtitled, inter alia, “VIRAL VIDEO OF CONFRONTATION BETWEEN STUDENTS

 AND NATIVE AMERICAN ACTIVIST SPARKS OUTRAGE” (the “Fifteenth Broadcast”).




                                           - 104 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 105 of 139 - Page ID#:
                                     405


        463.    The Fifteenth Broadcast remains online and can be viewed by the Court at

 https://www.msnbc.com/am-joy/watch/native-american-activist-and-teens-in-viral-

 video-receive-controversial-media-coverage-1432774723819 (last visited Aug. 16, 2019).

        464.    The Fifteenth Broadcast features Nicholas prominently by identification of

 him by name and by publication the close-up of this face in the Viral Video.

        465.    In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Fifteenth Broadcast, when

 viewed in context and including all statements, images, graphics, and video contained and

 linked to therein, conveyed a number of false and defamatory gists about Nicholas.

        466.    The Fifteenth Broadcast conveyed the false and defamatory gist that

 Nicholas instigated a confrontation with Phillips and otherwise engaged in racist conduct.

        467.    The Fifteenth Broadcast conveyed the false and defamatory gist that

 Nicholas assaulted Phillips.

        468.    The Fifteenth Broadcast conveyed the false and defamatory gist that

 Nicholas engaged in racist taunts.

        469.    The Fifteenth Broadcast conveyed the false and defamatory gist that Phillips

 was the victim and was being falsely accused of initiating the confrontation with Nicholas.

        470.    The Fifteenth Broadcast began by playing a portion of the Fourteenth

 Broadcast in which Guthrie asked Phillips what he thought about Nicholas’ “version of

 this encounter,” and Phillips answered that he thought it was “coached and written up for

 him, insincerity, lack of responsibility. . . .”

        471.    The online description for the Fifteenth Broadcast states that “[a] Native

 American activist and teens in a viral video have received controversial media coverage

 on FOX News and other outlets. Joy Reid and her panel discuss.”

                                               - 105 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 106 of 139 - Page ID#:
                                     406


       472.   During the Fifteenth Broadcast, Joy Reid provided commentary and

 moderated a panel made up of Dallas Goldtooth, national organizer for Indigenous

 Environmental Network; Jonathan Capehart, MSNBC contributor; and E.J. Dionne,

 MSNBC contributor and senior fellow at the Brookings Institution.

       473.   In its Fifteenth Broadcast, NBCUniversal published or republished the

 following false and defamatory statements:

              (a) (interviewing Goldtooth) “‘He [Nathan Phillips] was not the aggressor

                 in this situation. . . . Since the first videos came out, we’ve seen longer

                 videos the behavior that we saw that the kids enacted is utterly

                 inexcusable and shows a deeply rooted sense of superiority and

                 privilege that white people feel towards black and brown people,

                 specifically in this case, Indigenous Peoples. And we really have to call

                 it out for that, what it is: white supremacy. So I think that it’s just, it’s

                 absurd but it’s not surprising to see right-wing media to try to flip the

                 switch to make it seem as though Nathan Phillips was the aggressor in

                 this situation and to really absolve the youth and their behavior, and

                 particular the chaperones and their lack of involvement to control their

                 youth and the ugly displays of mockery and racism that they displayed

                 on that day.’” [broadcasting Viral Video of Nicholas:




                                          - 106 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 107 of 139 - Page ID#:
                                     407




                                                                                        ]

             (b) (Reid) “You did see a certain evolution, even in some mainstream

                media, of the coverage, that reversed the situation to make Nathan

                Phillips sound like he was the aggressor, like he went after the young

                man, um, the teenager, Sandmann.”

             (c) (Reid) “The Catholic Diocese actually apologized to . . . Sandmann. . . .

                What do you make of the fact that this has become an issue between a

                Catholic Diocese which sent students to be political actors . . . but who

                are now saying but they’re just kids and we – and apologizing to them?”

             (d) (Dionne) “There were a lot of Catholics, I think, who were particularly

                disturbed by the disrespect showed to the Native American elder. . . .

                [W]e also have to think about the symbolism of the MAGA hat now. . . .”

             (e) (Reid) “What does it say to you, just about the general respect for

                indigenous people in this country . . . just the general disbelief, people

                not believing Elder Phillips – even with video. . . .?”




                                         - 107 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 108 of 139 - Page ID#:
                                     408


        474.   Even while Goldtooth was saying that “we’ve seen longer videos,”

 NBCUniversal replayed yet again the misleading Viral Video.

        475.   Capehart talked about what he referred to as the “long form video,” which

 was obviously a reference to the Banyamyan Video, and he tells NBCUniversal’s viewers

 that he watched it twice.

        476.   Capehart told NBCUniversal’s viewers to “believe their own eyes” and that

 “when you watch the full video,” it was clear that Phillips was “separating” the students

 from the Black Hebrew Israelites.

        477.   Reid told Caphart that “we’re going to show that video in just a little bit,”

 but she never did.

        478.   Although all three of the panelists in the Fifteenth Broadcast mentioned the

 longer videos that were available, and despite the fact that Reid said that she would show

 that video, NBCUniversal once again failed to broadcast the longer, more accurate video

 that exposes Phillips’ lies – instead, NBCUniversal continued to replay the short clips

 from the Viral Video that had already been called out several days earlier on

 NBCUniversal as being “deceptively-presented.”

        479.   NBCUniversal’s viewers had no way to know that the statements in the

 Fifteenth Broadcast were false because NBCUniversal misled its viewers by leading them

 to believe that the Viral Video accurately depicted the events of the January 18 incident.

        480. NBCUniversal told its viewers that it had information, in the form of longer

 videos, that its representatives had reviewed but to which its viewers did not have access.

        481.   NBCUniversal actively misled its viewers about what was contained in the

 longer videos, for example, when Reid said that video confirmed Phillips’ false narrative.



                                           - 108 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 109 of 139 - Page ID#:
                                     409


 Reid’s statement is false, but NBCUniversal’s viewers could not judge for themselves but

 instead had to take Reid’s word for it since she had information the viewers did not have.

        482.   The false gist of the Fifteenth Broadcast was that the conservative media

 were falsely portraying Nicholas as the victim of the January 18 incident – yet another

 attempt to obfuscate NBCUniversal’s own false and defamatory coverage of the incident.

        483.   The First through Fifteenth Broadcasts are collectively referred to herein as

 the “Broadcasts.”

 ARTICLES

        First Article

        484.   On the afternoon of January 19, 2019, NBCUniversal published online its

 first false and defamatory article entitled “Catholic Diocese Apologizes After Students in

 ‘MAGA’ Hats Mock Native American” (the “First Article”).6 A true and correct copy of an

 amended and archived copy of the First Article (which does not include the video cover

 image from the Viral Video that was embedded in the article or any photographs) is

 attached hereto as Exhibit H.

        485.   The First Article was published by each of the NBC Owned and Operated

 Stations, and the Description Video (defined below) was republished online by

 NBCUniversal on at least fifty-five (55) occasions.

        486.   The Description Video remains online and can be viewed by the Court at

 https://www.nbcnewyork.com/news/national-international/Kentucky-Diocese-

 Investigates-After-Students-Mock-Native-Americans-Indigenous-Peoples-March-DC-



 6
  All of the NBCUniversal online articles regarding the January 18 incident have been
 edited, and cached versions have not been located. Nicholas bases the allegations in this
 First Amended Complaint on the earliest versions of these articles that he can locate.
                                           - 109 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 110 of 139 - Page ID#:
                                     410


 504597712.html?fb_comment_id=2220647671300320_2223535061011581 (last visited

 Aug. 16, 2019).

        487.   The Description Video replays the Viral Video, with the NBCUniversal logo

 added, and adds text statements over portions of the video.

        488. The First Article purported to be an Associated Press article, but in fact

 NBCUniversal materially altered the original Associated Press article, thereby rendering

 the wire service defense inapplicable.

        489.   The false and defamatory statements in the First Article are about Nicholas,

 as evidenced by the fact that the First Article features Nicholas prominently by embedding

 the Viral Video, which has the cover image of Nicholas’ face.

        490. In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the First Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        491.   The First Article conveyed the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and otherwise engaged in racist conduct.

        492.   The First Article conveyed the false and defamatory gist that Nicholas

 engaged in racist taunts.

        493.   The First Article conveyed the false and defamatory gist that Nicholas

 assaulted Phillips.

        494.   The First Article conveyed the false and defamatory gist(s) of the First

 Broadcast.




                                          - 110 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 111 of 139 - Page ID#:
                                     411


        495.   The First Article implied that NBCUniversal had information not disclosed

 to its readers, because the article mentions “[a]nother encounter” and “some video posted

 on social media.”

        496.   NBCUniversal, however, embedded only the Viral Video into the First

 Article. It is unknown to what other “video posted on social media” NBCUniversal was

 referring, and there is no indication in the First Article as to what those videos are or

 where they can be located – beyond the embedded Viral Video, which is edited in such a

 way so as to be completely misleading.

        497.   In fact, at the time of the publication of the First Article, there were videos

 available online that demonstrated that the narrative of events given by Phillips, and

 blindly republished by NBCUniversal in the First Article, was entirely false.

        498.   There was no way for NBCUniversal’s readers to determine that the report

 in the First Article was false, however, because NBCUniversal did not disclose which

 videos it was describing and did not provide any video to its readers aside from the

 misleading Viral Video.

        499.   The accusations in the First Article are statements of fact capable of being

 proven true or false.

        500. In its First Article, NBCUniversal published or republished the following

 false and defamatory statements:

               (a) A video broadcasting a portion of the Viral Video that includes the

                  following false captioned descriptions of the January 18 incident added

                  by NBCUniversal (the “Description Video”):




                                            - 111 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 112 of 139 - Page ID#:
                                     412


                 i. The caption under the video “Students from a Kentucky Catholic

                   High School appeared to harass and mock a Native American

                   demonstrator during a rally in Washington D.C.”

                ii. “YESTERDAY     STUDENTS       WERE      CAUGHT    ON    FILM

                   HARASSING AN OLDER NATIVE AMERICAN MAN ON THE

                   STEPS OF THE LINCOLN MEMORIAL”:




               iii. “VIDEOS CIRCULATING ONLINE SHOW A TEEN STARING AT

                   AND STANDING EXTREMELY CLOSE TO NATHAN

                   PHILLIPS, A VIETNAM VETERAN”

                iv. “OTHER STUDENTS, WEARING ‘MAKE AMERICA GREAT

                   AGAIN’ HATS SURROUNDED THEM, SOME APPARENTLY

                   CHANTING, LAUGHING AND JEERING”

                v. “OFFICIALS SAID THEY WILL TAKE ‘APPROPRIATE ACTION,

                   UP TO AND INCLUDING EXPULSION’” (all emphasis in

                   original)

                                       - 112 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 113 of 139 - Page ID#:
                                     413


             (b) “A diocese in Kentucky apologized Saturday after videos emerged

                showing students from a Catholic boys’ high school mocking Native

                Americans outside the Lincoln Memorial after a rally in Washington.”

             (c) “‘The actions that he was involved in, you know, who allows the children

                to treat others that way? Who teaches our children that? What was in

                their minds? You know, chants of ‘build the wall’ and other things that

                were even worse.’”

             (d) “‘I was scared. I was afeared. . . .’ Philips told NBC News.”

             (e) “In a joint statement, the Roman Catholic Diocese of Covington and

                Covington Catholic High School apologized to Phillips. Officials said

                they are investigating and will take ‘appropriate action, up to and

                including expulsion.’ ‘We extend our deepest apologies to Mr. Phillips,’

                the statement read. ‘This behavior is opposed to the Church’s teachings

                on the dignity and respect of the human person.’”

             (f) “In an interview with the Washington Post, Phillips said he felt

                threatened by the teens. ‘It was getting ugly, and I was thinking: “I’ve

                got to find myself an exit out of this situation and finish my song at the

                Lincoln Memorial,”’ he said. ‘I started going that way, and that guy in

                the hat stood in my way and we were at an impasse. He just blocked my

                way and wouldn’t allow me to retreat.’”

             (g) “In a video posted to Instagram, Phillips wiped away tears. ‘When I was

                there singing, I heard them saying ‘Build that wall, build that wall,’

                Phillips said.”



                                          - 113 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 114 of 139 - Page ID#:
                                     414


              (h) “Chase Iron Eyes said Phillips was swarmed though some video posted

                  on social media seems to show Phillips walking into the crowd of

                  students.”

       Second Article

       501.   On the evening of January 19, 2019, NBCUniversal published online its

 second false and defamatory article entitled “Catholic school to investigate taunting of

 Native Americans” with the subtitle under the embedded Viral Video with the cover image

 of Nicholas’ face titled “Video of teens taunting man at Indigenous Peoples March sparks

 outrage” (the “Second Article”). A true and correct copy of an amended and archived copy

 of the Second Article (which does not include the video cover image from the Viral Video

 that was embedded in the article or any photographs) is attached hereto as Exhibit I.

       502.   The Second Article was advertised by NBCUniversal on Twitter:




 See also

                                          - 114 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 115 of 139 - Page ID#:
                                     415




        503.   The false and defamatory statements in the Second Article are about

 Nicholas, as evidenced by the fact that the Second Article features Nicholas prominently

 by embedding the Viral Video, which has the cover image of Nicholas’ face, and by

 emphasizing his alleged involvement, including by referring to him as “a male [who]

 taunts him [Phillips] smilingly and gets close to his face.”

        504.   At some point, NBCUniversal changed the video cover image to use a still

 from the Viral Video that allowed its viewers to more clearly see Nicholas’ face.

        505.   The accusations in the Second Article are statements of fact capable of being

 proven true or false.

        506.   In the Second Article, NBCUniversal conveyed to its readers that it had

 information not available to the readers.

        507.   In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Second Article, when viewed in

                                             - 115 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 116 of 139 - Page ID#:
                                     416


 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        508. The Second Article conveyed the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and otherwise engaged in racist conduct.

        509.   The Second Article conveyed the false and defamatory gist that Nicholas

 engaged in racist taunts.

        510.   The Second Article conveyed the false and defamatory gist that Nicholas

 assaulted Phillips.

        511.   The Second Article conveyed the false and defamatory gist that Nicholas

 disrupted the Indigenous Peoples March as part of his purportedly racist conduct.

        512.   The Second Article conveyed the false and defamatory gist that Nicholas’

 behavior violated the fundamental standards of his religious community.

        513.   The Second Article conveyed the false and defamatory gist that Nicholas’

 behavior violated the policies of his school to such an extent that he was subject to

 expulsion.

        514.   In its Second Article, NBCUniversal published or republished the following

 false and defamatory statements:

               (a) The headline “Video of teens taunting man at Indigenous Peoples March

                  sparks outrage”

               (b) “Some students wearing Make America Great Again hats and clothing

                  surrounded and taunted a Native American troupe as it performed the

                  ‘American Indian Movement’ song about strength and courage.”

               (c) “In social media videos of the incident Phillips can be seen singing as a

                  male taunts him smilingly and gets close to his face.”

                                           - 116 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 117 of 139 - Page ID#:
                                     417


              (d) “‘We condemn the actions of Covington Catholic High School students

                  towards Nathan Phillips specifically, and Native Americans in general,

                  Jan. 18, after the March for Life, Washington, D.C.,’ the archdiocese’s

                  statement reads. ‘We extend our deepest apologies to Mr. Phillips. This

                  behavior is opposed to the Church’s teachings on the dignity and respect

                  of the human person.’ The archdiocese said the matter was under

                  investigation and students could be expelled.”

              (e) “During the incident some young people surrounded Native Americans

                  and others start to jump and chant.”

              (f) “Phillips told NBC News that some of the young people surrounding him

                  chanted support for President Trump’s proposal to build a wall along the

                  U.S.-Mexico border.”

              (g) “‘Chants of ‘Build the wall’ and other things that were even worse,’ he

                  said as he stood in the rain in Washington. ‘They were brought up to

                  believe I’m less than human.’”

       Third Article

       515.   On January 20, 2019, NBCUniversal published online its third false and

 defamatory article entitled “Nathan Phillips, Native American man harassed by high

 schoolers, tells his story” (the “Third Article”). A true and correct copy of the amended

 and archived Third Article (which does not include the video cover image from the Viral

 Video that was embedded in the article or any photographs) is attached hereto as Exhibit

 J.

       516.   The Third Article updated NBCUniversal’s First Article and also added new

 false and defamatory statements.

                                          - 117 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 118 of 139 - Page ID#:
                                     418


        517.     The false and defamatory statements in the Third Article are about

 Nicholas, as evidenced by the fact that the Third Article features Nicholas prominently by

 embedding the viral Viral Video, which has the video cover image of Nicholas’ face, and

 emphasized Nicholas’ alleged involvement, including by referring to him as “a male [who]

 taunts him [Phillips] smilingly and gets close to his face.”

        518.     The accusations in the Third Article are statements of fact capable of being

 proven true or false.

        519.     In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Third Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        520.     The Third Article conveyed the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and the Black Hebrew Israelites and otherwise

 engaged in racist conduct.

        521.     The Third Article conveyed the false and defamatory gist that Nicholas

 engaged in racist taunts.

        522.     The Third Article conveyed the false and defamatory gist that Nicholas

 assaulted Phillips.

        523.     The Third Article communicated the false and defamatory gist that

 Nicholas’ behavior violated the fundamental standards of his religious community.

        524.     The Third Article communicated the false and defamatory gist that

 Nicholas’ behavior violated the policies of his school to such an extent that he was subject

 to expulsion.



                                            - 118 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 119 of 139 - Page ID#:
                                     419


       525.   In its Third Article, NBCUniversal published or republished the following

 false and defamatory statements:

              (a) The headline “Nathan Phillips, Native American man harassed by high

                 schoolers, tell his story”

              (b) “Some students wearing Make America Great Again hats and clothing

                 appeared to surround and may have taunted a Native American troupe

                 as it performed the ‘American Indian Movement’ song about strength

                 and courage.”

              (c) “In social media videos of the incident Phillips can be seen singing as a

                 male taunts him smilingly and gets close to his face.”

              (d) “‘We condemn the actions of Covington Catholic High School students

                 towards Nathan Phillips specifically, and Native Americans in general,

                 Jan. 18, after the March for Life, Washington, D.C.,’ the archdiocese’s

                 statement reads. ‘We extend our deepest apologies to Mr. Phillips. This

                 behavior is opposed to the Church’s teachings on the dignity and respect

                 of the human person.’ The archdiocese said the matter was under

                 investigation and students could be expelled.”

              (e) “During the incident some young people surrounded Native Americans

                 and others start to jump and chant.”

              (f) “Phillips said the students surrounded the significantly smaller group

                 [of Black Hebrew Israelites], as participants of the Indigenous People’s

                 March watched on the sideline.”




                                              - 119 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 120 of 139 - Page ID#:
                                     420


               (g) “Phillips told NBC News that some of the young people surrounding him

                  chanted support for President Trump’s proposal to build a wall along the

                  U.S.-Mexico border.”

               (h) “‘Chants of ‘Build the wall’ and other things that were even worse,’ he

                  said as he stood in the rain in Washington. ‘They were brought up to

                  believe I’m less than human.’”

        Fourth Article

        526.   On January 20, 2019, NBCUniversal published online its fourth false and

 defamatory article entitled “Native American Says He Tried to Ease Tensions at Mall” (the

 “Fourth Article”). A true and correct copy of the Fourth Article is attached hereto as

 Exhibit K.

        527.   The Fourth Article was published online by each of the NBC Owned and

 Operated Stations.

        528.   The false and defamatory statements in the Fourth Article are about

 Nicholas, as evidenced by the fact that the Fourth Article features Nicholas prominently

 by embedding the viral Viral Video, which has the video cover image of Nicholas’ face.

        529.   The Fourth Article purported to be an Associated Press article, but in fact

 NBCUniversal materially altered the original Associated Press article, thereby rendering

 the wire service defense inapplicable.

        530.   The Fourth Article implied that NBCUniversal had information not

 disclosed to its readers, because the article mentions “videos” and describes what “[o]ther

 videos also showed. . . .” and what “[o]ne 11-minute video of the confrontation shows. . .

 .”



                                           - 120 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 121 of 139 - Page ID#:
                                     421


        531.   NBCUniversal, however, embedded only the Viral Video into the Fourth

 Article. It is unknown to what “other videos” or “11-minute video” NBCUniversal was

 referring, and there is no indication in the Fourth Article as to what those videos are or

 where they can be located – beyond the embedded Viral Video, which is edited in such a

 way so as to be completely misleading.

        532.   In fact, at the time of the publication of the Fourth Article, there were videos

 available online that demonstrated that the narrative of events given by Phillips, and

 blindly republished by NBCUniversal in the Fourth Article, was entirely false.

        533.   There was no way for NBCUniversal’s readers to determine that the report

 in the Fourth Article was false, however, because NBCUniversal did not disclose which

 videos it was describing and did not provide any video to its readers aside from the

 misleading Viral Video.

        534.   The accusations in the Fourth Article are statements of fact capable of being

 proven true or false.

        535.   In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Fourth Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        536.   The Fourth Article conveyed the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and otherwise engaged in racist conduct.

        537.   The Fourth Article conveyed the false and defamatory gist that Nicholas

 engaged in racist taunts.

        538.   The Fourth Article conveyed the false and defamatory gist that Nicholas

 assaulted Phillips.

                                            - 121 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 122 of 139 - Page ID#:
                                     422


       539.   The Fourth Article conveyed the false and defamatory gist that Nicholas’

 behavior violated the fundamental standards of his religious community.

       540.   The Fourth Article conveyed the false and defamatory gist that Nicholas’

 behavior violated the policies of his school to such an extent that he was subject to

 expulsion.

       541.   In its Fourth Article, NBCUniversal published or republished the following

 false and defamatory statements:

              (a) The republication of the false and defamatory statements in the First

                 Broadcast with the following caption: “Nathan Phillips … says he was

                 saddened and frightened when a crowd of high school students harassed

                 him Friday.”

              (b) The republication of the Description Video.

              (c) “A Native American who was seen in online video being taunted outside

                 the Lincoln Memorial said Sunday he felt compelled to get between two

                 groups with his ceremonial drum to defuse a confrontation.”

              (d) “Other videos also showed … the students … taunt them [the Black

                 Hebrew Israelites] in return.”

              (e) “In a joint statement, the Roman Catholic Diocese of Covington and

                 Covington Catholic High School apologized and said they are

                 investigating and will take ‘appropriate action, up to and including

                 expulsion.’ ‘We extend our deepest apologies to Mr. Phillips,’ the diocese

                 statement read. ‘This behavior is opposed to the Church’s teachings on

                 the dignity and respect of the human person.’”



                                         - 122 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 123 of 139 - Page ID#:
                                     423


                (f) “He said his first interaction with the students came when they entered

                   an area permitted for the Indigenous Peoples March. ‘They were making

                   remarks to each other – (such as) “In my state those Indians are nothing

                   but a bunch of drunks.” How do I report that?’ he said. ‘These young

                   people were just roughshodding through our space, like what’s been

                   going on for 500 years here – just walking through our territories,

                   feeling like “this is ours.”’”

                (g) “During the incident, Phillips said he heard people chanting, ‘Build that

                   wall’ or yelling, ‘Go back to the reservation.’”

                (h) “At one point, he said, he sought to ascend to the Lincoln statute and

                   ‘pray for our country.’ Some students backed off, but one student

                   wouldn’t let him move, he added.”

                (i) “‘They went from mocking us and laughing at us to singing with us.’”

         Fifth Article

         542.   On the morning of January 24, 2019, NBCUniversal published online its

 fifth false and defamatory article entitled “Nathan Phillips, Native American activist in

 D.C. standoff, forgives Catholic school students” (the “Fifth Article”). A true and correct

 copy of the Fifth Article (as updated) is attached hereto as Exhibit L.

         543.   The Fifth Article included a photograph of Nicholas and identified him by

 name.

         544.   The accusations in the Fifth Article are statements of fact capable of being

 proven true or false.

         545.   In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Fifth Article, when viewed in

                                              - 123 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 124 of 139 - Page ID#:
                                     424


 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        546.   The Fifth Article conveyed the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and the Black Hebrew Israelites and otherwise

 engaged in racist conduct.

        547.   The Fifth Article conveyed the false and defamatory gist that Nicholas

 engaged in racist taunts.

        548.   The Fifth Article conveyed the false and defamatory gist that Nicholas

 assaulted Phillips.

        549.   In its Fifth Article, NBCUniversal published or republished the following

 false and defamatory statements:

               (a) The republication of the false and defamatory statements in the

                  Fourteenth Broadcast.

               (b) “Phillips said he heard the students chanting ‘build that wall,’ and he was

                  ‘trying to walk away.’”

               (c) “‘That mass of young men surrounded me and the folks that were with

                  me,’ Phillips said, adding that when [sic] he did find a clearing to walk

                  through, but suddenly in the “clear space, a person was there.’ ‘I was

                  blocked,’ Phillips said.”

               (d) “Phillips said Sandmann owes many people an apology. He believed the

                  group of students were ‘mocking’ Native Americans, and Sandmann ‘was

                  the leader of that.’”




                                              - 124 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 125 of 139 - Page ID#:
                                     425


        Sixth Article

        550.   Also on the morning of January 24, 2019, NBCUniversal published online

 its sixth false and defamatory article entitled “Nathan Phillips on viral encounter with

 Nick Sandmann: ‘I forgive him’” (the “Sixth Article”). A true and correct copy of the Sixth

 Article is attached hereto as Exhibit M.

        551.   The Sixth Article was published online by each of the NBC Owned and

 Operated Stations.

        552.   The Sixth Article included a photograph and video of Nicholas and

 identified him by name.

        553.   The accusations in the Sixth Article are statements of fact capable of being

 proven true or false.

        554.   In addition to the individual statements constituting false and defamatory

 accusations against Nicholas that are detailed below, the Sixth Article, when viewed in

 context and including all statements, images, graphics, and video contained and linked to

 therein, conveyed a number of false and defamatory gists about Nicholas.

        555.   The Sixth Article conveyed the false and defamatory gist that Nicholas

 instigated a confrontation with Phillips and the Black Hebrew Israelites and otherwise

 engaged in racist conduct.

        556.   The Sixth Article conveyed the false and defamatory gist that Nicholas

 engaged in racist taunts.

        557.   The Sixth Article conveyed the false and defamatory gist that Nicholas

 assaulted Phillips.

        558.   In its Sixth Article, NBCUniversal published or republished the following

 false and defamatory statements:

                                            - 125 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 126 of 139 - Page ID#:
                                     426


               (a) The republication of the false and defamatory statements in the

                  Fourteenth Broadcast.

               (b) “In a TODAY interview that aired Wednesday, Sandmann defended his

                  actions and said he had nothing to apologize for when he and his

                  classmates surrounded Phillips.”

               (c) “Phillips said he tried to make his way through the crowed peacefully.

                  ‘That’s what I was trying to do. I was trying to walk away. There was a

                  spot, there was a place I could take my peoples because we were

                  surrounded, we couldn’t go right, we couldn’t go left,’ he said. Phillips

                  said he spotted a clear area but then suddenly found himself head-on

                  with Sandmann and his classmates. ‘Oh, I was blocked,’ he said.”

               (d) “‘Because what I was seeing was the fabric of America being torn apart

                  by bigotry, hate, prejudice, division,’ he said.”

               (e) “‘I did hear that [‘build that wall’]. I have seen some [videos] out there,

                  on the internets, where you can hear them saying build that wall,’ he

                  said.”

        559.   The First through Sixth Articles are collectively referred to herein as the

 “Articles.”

 TWEETS

        560.   NBCUniversal posted numerous tweets about the January 18 incident that

 linked to various portions of the false and defamatory Broadcasts and Articles identified

 herein.

        561.   For example, on January 21, 2019, MSNBC posted on its @MSNBC Twitter

 page and published to its approximately 2.37 million followers a tweet that linked to an

                                           - 126 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 127 of 139 - Page ID#:
                                     427


 online article that included the following false and defamatory statements from the Sixth

 Broadcast (the “First Tweet”):

                 (f) “Those students … have been widely condemned for what many see as

                    racist behavior. Now they are facing possible expulsion from school.”

                 (g) The republication of the false and defamatory statements in the Ron

                    Allen Video.

          562.   The         Court           can         review            the           First

 Tweet at https://twitter.com/MSNBC/status/1087188924114583552 (last visited Aug.

 15, 2019).

          563.   On January 21, 2019, NBCUniversal posted on its @NBCWashington

 Twitter page and published to approximately 295,000 followers a tweet that linked to an

 online article that included the false and defamatory Description Video (the “Second

 Tweet”).

          564.   The     Court       can     review      the      Second         Tweet      at

 https://twitter.com/nbcwashington/status/1087428377496170499 (last visited Aug. 15,

 2019).

          565.   On January 21, 2019, NBCUniversal posted on its @MSNBC Twitter page a

 link to a portion of the Seventh Broadcast with the false and defamatory statements from

 Tara Houska (the “Third Tweet”) with the quote “‘I was there, and I witnessed something

 that was very aggressive and something that was very frightening.’” See infra at para.

 350(f) and (g) [including photograph of Nicholas from Viral Video].

          566.   The     Court       can      review      the     Third          Tweet      at

 https://twitter.com/MSNBC/status/1087380759701270528 (last visited Aug. 15, 2019).



                                            - 127 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 128 of 139 - Page ID#:
                                     428


        567.   The First, Second, and Third Tweets, along with any other tweets that

 included or linked to the false and defamatory Articles or Broadcasts identified herein, in

 whole or in part, are collectively referred to herein as the “Tweets.”

        568.   The Tweets, Broadcasts, and Articles are collectively referred to herein as

 the “False and Defamatory Accusations.”

        569.   As the natural and foreseeable consequence of its actions, NBCUniversal

 knew that its False and Defamatory Accusations would be republished by others,

 including media outlets and others on social media.

                           NICHOLAS IS A PRIVATE FIGURE

        570.   Nicholas is a private figure for the purposes of this defamation action,

 having lived his entire life outside of the public eye.

        571.   Prior to the January 18 incident, Nicholas had no notoriety of any kind in

 the community at large.

        572.   Nicholas did not by any voluntary act involve himself in any particular and

 identifiable public controversy.

        573.   Nicholas did not involve himself publicly to the extent that he either

 assumed a role of public prominence or was in a position to influence others or the

 outcome of any identifiable public controversy.

        574.   Nicholas has never enjoyed regular and continuing access to the media.

        575.   Nicholas made no public appearances prior to the initial false accusations

 against him arising from the January 18 incident.

        576.   Following the January 18 incident and prior to NBCUniversal’s initial False

 and Defamatory Accusations, Nicholas had issued no public statements and made no

 media appearances.

                                             - 128 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 129 of 139 - Page ID#:
                                     429


        577.   Following the January 18 incident, Nicholas issued only one public

 statement and gave one interview.

        578.   Nicholas’ limited public statements were reasonable, proportionate, and in

 direct response to the false accusations against him and do not render Nicholas a limited

 purpose public figure with respect to any of the False and Defamatory Accusations

 published by NBCUniversal.

      NBCUNIVERSAL PUBLISHED NEGLIGENTLY AND MALICIOUSLY

        579.   NBCUniversal published its False and Defamatory Accusations negligently

 and with actual knowledge of falsity or a reckless disregard for the truth.

        580. As one of the world’s leading news outlets, NBCUniversal knew but ignored

 the importance of verifying damaging and, in this case, incendiary accusations against a

 minor child prior to publication.

        581.   Instead, NBCUniversal recklessly rushed to publish its False and

 Defamatory Accusations in order to advance its own political agenda and to create a false

 narrative in which it framed the January 18 incident as being part of a rising trend in “hate

 crimes.”

        582.   The negligence and actual malice of NBCUniversal is demonstrated by its

 utter and knowing disregard for the truth available in the complete video of the January

 18 incident which was available contemporaneously with the edited clip NBCUniversal

 chose because it appeared to support its biased narrative.

        583.   NBCUniversal knew, or certainly could have discovered with a simple

 Google search, that Phillips has a history of activism, opposition to President Trump and

 his policies, and criminal activity such that it was not reasonable for NBCUniversal to



                                            - 129 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 130 of 139 - Page ID#:
                                     430


 publish Phillips’ statements without some minimal level of corroboration and additional

 investigation.

        584.      NBCUniversal also knew, or should have known, that Phillips – a man who

 was in the Marines, who faced down law enforcement in riot gear, and who has admitted

 to committing assault – was not actually scared of a teenage boy who did nothing more

 than stand completely still.      Instead, NBCUniversal should have investigated the

 possibility that Phillips was fabricating his description of the entire incident to get

 publicity and further his activist narrative.

        585.      NBCUniversal    knew,    or    should   have    known      by   reviewing

 contemporaneously available video, that Phillips’ account of the January 18 incident

 could not be truthful because Nicholas did not do anything that could possibly be

 described as jeering, taunting, blocking, or surrounding Phillips, although NBCUniversal

 republished Phillips’ description as being factual and true.

        586.      Indeed, Nicholas did not engage in any conduct whatsoever as he stood

 perfectly still, and therefore any other characterization of conduct on his part was

 necessarily a false statement of fact.

        587.      NBCUniversal provided its readers only with the Viral Video, which

 NBCUniversal knew was selectively edited and highly misleading, and falsely represented

 to its readers that the Viral Video contained a complete picture of the January 18 incident.

        588.      Instead of investigating and publishing the true story, NBCUniversal

 recklessly rushed to publish its False and Defamatory Accusations in order to advance its

 own political agenda against President Trump and possibly other agendas to be

 discovered in the course of this litigation.



                                            - 130 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 131 of 139 - Page ID#:
                                     431


        589.     NBCUniversal negligently published its False and Defamatory Accusations

 by departing from the reasonable standard of care employed by journalists, including

 those standards articulated by the Society of Professional Journalists’ Code of Ethics.

        590.     NBCUniversal’s conduct demonstrated a purposeful avoidance of the truth

 and the publication of the False and Defamatory Accusations with actual knowledge of

 falsity following its review of the complete video evidence and Nicholas’ statement no later

 than January 19.

        591.     NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations by failing to conduct a reasonable investigation prior to

 publication.

        592.     NBCUniversal’s duty to investigate is heightened where, as here, the

 January 18 incident was not breaking news and involved a minor child.

        593.     NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations by relying on unreliable and biased sources with questionable

 credibility.

        594.     NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations by failing to conduct a reasonable investigation and relying on

 unreliable sources for its accusations.

        595.     Indeed, NBCUniversal relied primarily upon interviews with Phillips and

 other participants and organizers in the Indigenous People March who had biased pre-

 dispositions.

        596.     Phillips is wholly unreliable and lacks credibility, as shown in part by his

 false claim to have served in Vietnam while a member of the military, his status as a

 professional activist with a known bias against President Trump and his supporters, his

                                             - 131 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 132 of 139 - Page ID#:
                                     432


 documented history of making similar false accusations, his use of the January 18 incident

 to promote his own political and personal agenda, the contradictions in his story

 established in his interviews, and the video evidence that undeniably refutes his narrative.

        597.   NBCUniversal had obvious reasons to doubt the veracity of its purported

 firsthand sources, including because they are manifestly biased and because the short

 video evidence on which NBCUniversal relied did not show Nicholas or the students

 uttering the chants or slurs they were accused of making or blocking Phillips’ egress.

        598.   NBCUniversal consciously elected to ignore this contrary information in

 favor of its pre-conceived false narrative against President Trump and his supporters.

        599.   NBCUniversal negligently and recklessly failed to consult publicly available

 information demonstrating its False and Defamatory Accusations to be false, including,

 without limitation, other video evidence available online demonstrating that Phillips

 specifically approached the students and specifically confronted Nicholas, and that

 Nicholas did not engage in surrounding, mocking, taunting, blocking, or otherwise

 physically intimidating Phillips or anyone else present.

        600. Not only was NBCUniversal aware that the snippets of video it reviewed and

 broadcast did not support its False and Defamatory Accusations, but NBCUniversal also

 was aware that the video it reviewed was unsourced and obviously incomplete;

 nonetheless, NBCUniversal published its accusations against Nicholas without any

 reasonable investigation.

        601.   In fact, upon information and belief, prior to publishing its False and

 Defamatory Accusations, NBCUniversal knew that the Black Hebrew Israelites had

 hurled slurs and taunts at the students, who responded with school cheers, and that



                                           - 132 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 133 of 139 - Page ID#:
                                     433


 Phillips had confronted Nicholas and his classmates. But NBCUniversal wholly omitted

 and otherwise contradicted this information.

        602. NBCUniversal continued to publish its False and Defamatory Accusations

 with actual knowledge of falsity, having reviewed video evidence and statements of

 Nicholas contradicting its False and Defamatory Accusations.

        603.   NBCUniversal failed to broadcast the relevant portions from the longer

 videos that accurately depicted what happened during the January 18 incident, but

 instead NBCUniversal falsely conveyed to its viewers and readers that NBCUniversal had

 reviewed all available video and that its viewers and readers could rely only on the Viral

 Video to obtain a complete understanding of what happened during the January 18

 incident.

        604. NBCUniversal negligently and recklessly failed to seek information from

 other obvious sources who were present at the January 18 incident and would have

 demonstrated its False and Defamatory Accusations to be false, including Nicholas, and

 upon information and belief, his classmates, and/or the chaperones.

        605.   NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations despite internal inconsistencies in Phillips’ statements, as well

 as material differences in his statements to other outlets published January 19 and 20.

        606. NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations in derogation of accepted principles of journalistic standards,

 including by failing to use heightened sensitivity when dealing with juveniles.

        607.   NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations in derogation of accepted principles of journalistic standards,

 including by failing to verify each accusation before publication.

                                           - 133 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 134 of 139 - Page ID#:
                                     434


        608. NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations in derogation of accepted principles of journalistic standards,

 including by failing to take special care not to misrepresent or oversimplify its coverage,

 and by failing to provide accurate context to its False and Defamatory Accusations.

        609. NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations in derogation of accepted principles of journalistic standards,

 including by failing to avoid stereotyping.

        610.   NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations in derogation of accepted principles of journalistic standards,

 including by failing to examine the way in which its own biases and agenda shaped its

 false reporting.

        611.   NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations in derogation of accepted principles of journalistic standards,

 including by failing to treat Nicholas as a human being deserving of respect.

        612.   NBCUniversal negligently and recklessly published its False and

 Defamatory Accusations in derogation of accepted principles of journalistic standards,

 including by wrongfully placing an anti-Trump, anti-Catholic, and anti-pro-life agenda

 over the harm its False and Defamatory Accusations caused to Nicholas.

        613.   Upon information and belief, at the time of its initial reporting of and

 concerning Nicholas, NBCUniversal did not know Nicholas’ age and did not make any

 reasonable attempt to ascertain it despite the general knowledge that Nicholas was a high

 school student and thus a minor.




                                           - 134 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 135 of 139 - Page ID#:
                                     435


        614.   Nicholas’ counsel propounded a written demand for retraction of the False

 and Defamatory Accusations upon NBCUniversal on March 20, 2019. A true and correct

 copy of the March 20, 2019, retraction demand is attached hereto as Exhibit N.

        615.   NBCUniversal’s actual malice is further evidenced by its failure to retract its

 False and Defamatory Accusations.

        616.   NBCUniversal published its False and Defamatory Accusations with

 common law malice, including because it intended to harm Nicholas because he was a

 Catholic student at the March for Life wearing a MAGA hat, and it consciously ignored

 the threats of harm that it knew would inevitably ensue from its accusatory coverage in

 favor of its political agenda.

        617.   NBCUniversal published its False and Defamatory Accusations with

 common law malice, demonstrated by its failure to retract its False and Defamatory

 Accusations despite the harm and danger it knew would be inflicted upon Nicholas.

        618.   NBCUniversal published its False and Defamatory Accusations with

 common law malice, including because it callously ignored the consequences of its actions

 upon a minor child.

                                        DAMAGES

        619.   The publication of the False and Defamatory Accusations directly and

 proximately caused substantial and permanent damage to Nicholas.

        620. As a direct and proximate result of the False and Defamatory Accusations,

 NBCUniversal created a false reputation for Nicholas, branding him as a racist and

 instigator of a hate crime.




                                            - 135 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 136 of 139 - Page ID#:
                                     436


        621.    By imposing a false reputation on Nicholas, the False and Defamatory

 Accusations deprive Nicholas, a minor, of his right to create through his own acts and

 words his unique reputation as an adult and human being.

        622.    The False and Defamatory Accusations are now forever a part of the

 historical Internet record and will haunt and taint Nicholas for the remainder of his

 natural life and impugn his reputation for generations to come.

        623.    The False and Defamatory Accusations were republished by third parties

 and members of the mainstream and social media mob, which was reasonably

 foreseeable.

        624.    The False and Defamatory Accusations against Nicholas are defamatory per

 se, as they are libelous on their face without resort to additional facts, and subjected

 Nicholas to public hatred, contempt, scorn, obloquy, and shame.

        625.    As a direct and proximate result of the False and Defamatory Accusations,

 Nicholas suffered permanent, perpetual harm to his reputation.

        626.    As a direct and proximate result of the False and Defamatory Accusations,

 Nicholas suffered and will continue to suffer severe emotional and mental distress.

        627.    As a direct and proximate result of the False and Defamatory Accusations,

 Nicholas sought and received medical treatment for emotional and mental distress at

 Cincinnati Children’s Hospital and to date has incurred Four Hundred Thirty Eight

 Dollars ($438.00) in out-of-pocket medical expenses, with a probability of additional

 expenses being incurred in the future.

        628.    As a direct and proximate result of the False and Defamatory Accusations,

 Nicholas is forced to live his life in a constant state of concern over his safety and the

 safety of his family.

                                          - 136 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 137 of 139 - Page ID#:
                                     437


           629.   NBCUniversal published its False and Defamatory Accusations with actual

 malice and common law malice, thereby entitling Nicholas to an award of punitive

 damages.

           630. NBCUniversal’s conduct was outrageous and willful, demonstrating that

 entire want of care that raises a conscious indifference to consequences.

           631.   Nicholas is entitled to an award of punitive damages to punish

 NBCUniversal and to deter it from repeating such egregiously unlawful misconduct in the

 future.

           WHEREFORE, Nicholas respectfully prays:

           (a)    That judgment be entered against NBCUniversal for substantial

 compensatory damages in an amount not less than Seventy-Five Million Dollars

 ($75,000,000.00);

           (b)    That judgment be entered against NBCUniversal for punitive damages in an

 amount not less than Two Hundred Million Dollars ($200,000,000.00);

           (c)    That Nicholas recover his reasonable attorneys’ fees and expenses from

 NBCUniversal;

           (d)    Trial by jury on all issues so triable;

           (e)    That all costs of this action be taxed to NBCUniversal; and

           (f)    That the Court grant all such other and further relief that the Court deems

 just and proper, including equitable relief.




                                                - 137 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 138 of 139 - Page ID#:
                                     438


       Respectfully submitted this 19th day of August, 2019.



  L. LIN WOOD, P.C.                                Hemmer DeFrank Wessels PLLC

  /s/ L. Lin Wood                                  /s/ Todd V. McMurtry
  L. Lin Wood (admitted pro hac vice)              Todd V. McMurtry
  lwood@linwoodlaw.com                             Kentucky Bar No. 82101
  Nicole Jennings Wade (admitted pro hac           tmcmurtry@hemmerlaw.com
  vice)                                            Kyle M. Winslow
  nwade@linwoodlaw.com                             Kentucky Bar No. 95343
  G. Taylor Wilson (admitted pro hac vice)         kwinslow@hemmerlaw.com
  twilson@linwoodlaw.com
  Jonathan D. Grunberg (admitted pro hac           250 Grandview Drive, Ste. 500
  vice)                                            Ft. Mitchell, KY 41017
  jgrunberg@linwoodlaw.com                         Tel: 859-344-1188
                                                   Fax: 859-578-3869
  1180 W. Peachtree Street, Ste. 2040
  Atlanta, GA 30309
  Tel: 404-891-1402
  Fax: 404-506-9111




                                         - 138 -
Case: 2:19-cv-00056-WOB-CJS Doc #: 23 Filed: 08/19/19 Page: 139 of 139 - Page ID#:
                                     439


                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2019, I electronically filed the foregoing document with

 the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to

 registered CM/ECF participants.



                                                        /s/ Todd V. McMurtry
                                                        Plaintiff’s Counsel




                                              - 139 -
